


Exhibit 10.7

 

RISK SERVICES AGREEMENT

 

BETWEEN

 

 

Sociedade Nacional de Combustíveis de Angola
- Empresa Pública (Sonangol, E.P.)

 

and

 

CIE Angola Block 9 Ltd.

 

Sonangol Pesquisa e Produção, S.A.

 

Nazaki Oil and Gáz, S.A.

and

 

 

Alper Oil, Lda

 

 

in the

 

Area of Block 9/09

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article

 

Page

Article 1 (Definitions)

2

Article 2 (Annexes to the Agreement)

9

Article 3 (Object of the Agreement)

9

Article 4 (Nature of the relationship between the Parties)

10

Article 5 (Duration of the Agreement)

10

Article 6 (Exploration Period)

10

Article 7 (Production Period)

12

Article 8 (Operator)

13

Article 9 (Petroleum Operations Procedures Document)

14

Article 10 (Payment from Sonangol to Contractor and production allowance)

14

Article 11 (Petroleum Operations costs and expenses)

17

Article 12 (Lifting and disposal of Crude Oil)

17

Article 13 (Conduct of Petroleum Operations)

18

Article 14 (Work obligations during the Exploration Period)

20

Article 15 (Exploration Work Plans and Budgets)

23

Article 16 (Commercial Discovery)

23

Article 17 (General Development and Production Plan)

24

Article 18 (Development and Production Work Programs and Budgets)

25

Article 19 (Lifting Schedule)

25

Article 20 (Guarantees)

26

Article 21 (Bonus and contributions)

27

Article 22 (Conservation of Petroleum and prevention of loss)

29

Article 23 (Records, reports and inspection)

30

Article 24 (Contractor’s obligation to purchase Sonangol’s Petroleum)

31

Article 25 (Other rights and obligations related to Crude Oil disposal)

32

Article 26 (Unitization and joint Development)

32

Article 27 (Transfer and abandonment of assets)

33

Article 28 (Natural Gas)

34

Article 29 (Operations for Sonangol’s account - sole risk)

34

Article 30 (Operating Committee)

38

Article 31 (Ownership of assets)

41

Article 32 (Property and confidentiality of data)

41

Article 33 (Responsibility for losses and damages)

43

Article 34 (Petroleum Operations risk management)

43

Article 35 (Recruitment, integration and training of Angolan personnel)

44

Article 36 (Double taxation and change of circumstances)

45

Article 37 (Assignment)

45

Article 38 (Termination of the Agreement)

47

Article 39 (Confidentiality of the Agreement)

49

Article 40 (Dispute Resolution)

49

Article 41 (Force Majeure)

50

Article 42 (Applicable Law)

51

Article 43 (Language)

51

Article 44 (Offices and service of notice)

51

Article 45 (Captions and headings)

52

Article 46 (Effectiveness)

52

Annex A - Description of the Contract Area

54

Annex B . Map of the Contract Area

55

Annex C - Accounting and Financial Procedures

56

Annex D - Corporate Guarantee

71

Annex E - Financial Guarantee

73

 

i

--------------------------------------------------------------------------------


 

THIS AGREEMENT IS ENTERED INTO BETWEEN:

 

on the one part:

 

Sociedade Nacional de Combustíveis de Angola - Empresa Pública (Sonangol, E.P.),
hereinafter referred to as “Sonangol”, a company with headquarters in Luanda,
Republic of Angola, created in accordance with Decree n°. 52/76, of 9 June 1976;

 

and, on the other part:

 

CIE Angola Block 9 Ltd., a company organized and existing under the laws of
Cayman Islands, hereinafter referred to as “Cobalt”, with offices and legal
representatives in Luanda, Republic of Angola; and

 

Sonangol Pesquisa e Produção, S.A., hereinafter referred to as “Sonangol P&P”, a
company with headquarters in Luanda, Republic of Angola, created in accordance
with Resolution 4/91, of 6 December 1991, from the Standing Committee of the
Council of Ministers;

 

Nazaki Oil and Gáz, S.A., a company organized and existing under the laws of
Angola, hereinafter referred to as “Nazaki”, with offices and legal
representatives in Luanda, Republic of Angola; and

 

Alper Oil, Lda, a company organized and existing under the laws of Angola,
hereinafter referred to as “Alper”, with offices and legal representatives in
Luanda, Republic of Angola.

 

Recitals

 

WHEREAS, through the Concession Decree-Law No 15/09, of June 11, the Government
of the Republic of Angola, in accordance with the Petroleum Activities Law (Law
Nr. 10/04, of November 12), has granted Sonangol an exclusive concession for the
exercise of the mining rights for Exploration, Development and Production of
liquid and gaseous hydrocarbons in the concession area of Block 9/09;

 

WHEREAS, under Concession Decree-Law No 15/09, of June 11, the Government has
authorized Sonangol to enter into a Risk Services Agreement for Block 9/09;

 

WHEREAS, Sonangol, with a view to carrying out the Petroleum Operations
necessary to duly exercise such rights and in compliance with the obligations
deriving from the Concession

 

1

--------------------------------------------------------------------------------


 

TRANSLATION

 

Decree-Law, wishes to sign a Risk Services Agreement with Contractor;

 

WHEREAS, the Government, through the Decree No 3/10 of January 21 has, pursuant
Article 45.1(a) of the Petroleum Activities Tax Law, established the production
allowance for the Block;

 

WHEREAS, Sonangol, on the one hand, and Contractor, on the other hand, have
agreed that this Agreement is the Risk Services Agreement mentioned above and
will regulate their mutual rights and obligations in the execution of said
Petroleum Operations.

 

NOW, therefore, Sonangol, on the one hand, and Contractor on the other hand,
agree as follows:

 

Article 1

(Definitions)

 

For the purposes of this Agreement, and unless otherwise expressly stated in the
text, the words and expressions used herein shall have the following meaning, it
being understood that reference to the singular includes reference to the plural
and vice versa:

 

1.             “Affiliate” means:

 

(a)     a company or any other entity in which any of the Parties holds, either
directly or indirectly, the absolute majority of the votes in the shareholders’
meeting or is the holder of more than fifty percent (50%) of the rights and
interests which confer the power of management of that company or entity, or has
the power of management and control over such company or entity; or

 

(i)         ttttttt

 

(b)     a company or any other entity which directly or indirectly holds the
absolute majority of votes at the shareholders’ meeting or equivalent corporate
body of any of the Parties or holds the power of management and control over any
of the Parties; or

 

(c)     a company or any other entity in which either the absolute majority of
votes in the respective shareholders’ meeting or the rights and interests which
confer the power of management of said company or entity are, either

 

2

--------------------------------------------------------------------------------


 

directly or indirectly, held by a company or any other entity which directly or
indirectly holds the absolute majority of votes at the shareholders’ meeting or
equivalent corporate body of any of the Parties or holds the power of management
and control over any of the Parties.

 

2.             “Agreement” or “the Agreement” means this Risk Services Agreement
executed between Sonangol and Contractor, including its Annexes.

 

3.             “Angola” means the Republic of Angola.

 

4.             “Angolan Training Decree” means Decree n°. 17/09, of June 26,
regarding the training of Angolan nationals by foreign corporations.

 

5.             “Appraisal” means the activity carried out after the discovery of
a Petroleum deposit to better define the parameters of the deposit and determine
its commerciality, including namely:

 

(a)     drilling of Appraisal Wells and running depth tests;

 

(b)     collecting special geological samples and reservoir fluids;

 

(c)     running supplementary studies and acquisition of geophysical and other
data, as well as the processing of same data.

 

6.             “Appraisal Well” means a Well drilled following a Commercial Well
to delineate the physical extent of the accumulation penetrated by such
Commercial Well, and to estimate the accumulation reserves and probable
Production rates.

 

7.             “Approved Work Plan and Budget” means either the Exploration Work
Plan and Budget or the Development and Production Work Plan and Budget
transmitted to Sonangol under Article 30.12, or approved by the Operating
Committee under Article 30.11, as relevant.

 

8.             “Associated Natural Gas” means Natural Gas which exists in a
reservoir in solution with Crude Oil and includes what is commonly known as gas
cap gas which overlies and is in contact with Crude Oil.

 

9.             “Barrel” means the unit of measure for liquids corresponding to
forty-two (42) United States gallons of Crude Oil, net of basic sediment and
water and corrected to a temperature of sixty degrees Fahrenheit (60°F).

 

3

--------------------------------------------------------------------------------


 

10.           “Commercial Discovery” means the discovery of a Petroleum deposit
judged by Contractor to be worth developing in accordance with the provisions of
the Agreement.

 

11.           “Commercial Well” means the first Well on any geological structure
which after testing in accordance with sound and accepted industry Production
practices, and verified by Sonangol, is found through analysis of test results
to be capable of producing, from a single reservoir not less than an average
rate of five (5) thousand Barrels of Crude Oil per day.

 

Contractor shall have the right to request to Sonangol that a Well which is
within the aforesaid criteria is not to be deemed a Commercial Well. To exercise
this right, Contractor shall timely provide Sonangol information which would
evidence that in the particular circumstances of such Well the same should not
be deemed a Commercial Well.

 

Among other factors, consideration shall be given to porosity, permeability,
reservoir pressure, Crude Oil saturation and the reservoir recoverable reserves.

 

Contractor has the option to declare a Well a Commercial Well at a producing
rate below that one set forth above where Contractor is of the opinion that the
accumulation may produce sufficient Crude Oil to recover the costs and make a
reasonable return.

 

12.           “Concession Decree-Law” means Decree-Law n°. 15/09, of June 11,
approved by the Council of Ministers as it was published in the Diário da
República de Angola n°.107, I Series, of June 11 2009.

 

13.           “Contract Area” means on the Effective Date the area described in
Annex A and shown on the map in Annex B, and thereafter the whole or any part of
such area in respect of which Contractor continues to have rights and
obligations under this Agreement.

 

14.           “Contract Year” means the period, and successive periods, of
twelve (12) consecutive Months according to the Gregorian Calendar beginning on
the Effective Date of this Agreement.

 

15.           “Contractor” means Cobalt, Nazaki, Sonangol P&P and Alper and
their possible assignees under Article 37 designated collectively except as
otherwise provided

 

4

--------------------------------------------------------------------------------


 

herein. The participating interests of the entities constituting Contractor on
the Effective Date are:

 

1.

 

CIE Angola Block 9 Ltd:

 

40

%

2.

 

Nazaki:

 

30

%

3.

 

Sonangol P&P:

 

20

%

4.

 

Alper:

 

10

%

 

16.           “Crude Oil” means a mixture of liquid hydrocarbons produced from
the Contract Area which is in a liquid state at the wellhead or in the separator
under normal conditions of pressure and temperature, including distillates and
condensates, as well as liquids extracted from the Natural Gas.

 

17.           “Customs Duties” means all charges, contributions or fees
established in the respective customs tariffs schedules which are applicable to
merchandise imported or exported through customs, including those levied in
accordance with the Petroleum Activities Customs Law.

 

18.           “Development” means the activity carried out in a Development Area
after the declaration of a Commercial Discovery. Said activity shall include,
but not be limited to:

 

(a)     geophysical, geological and reservoir studies and surveys;

 

(b)     drilling of producing and injection Wells;

 

(c)     design, construction, installation, connection and initial testing of
equipment, pipelines, systems, facilities, plants, and related activities
necessary to produce and operate said Wells, to take, save, treat, handle,
store, transport and deliver Petroleum, and to undertake repressuring, recycling
and other secondary or tertiary recovery projects.

 

19.           “Development Area” means the extent of the whole area, within the
Contract Area, capable of production from the deposit or deposits identified in
a Commercial Discovery and defined by agreement between Sonangol and Contractor
after said Commercial Discovery.

 

5

--------------------------------------------------------------------------------


 

20.           “Development Well” means a Well drilled for the purpose of
producing or enhancing Production of Petroleum from a Commercial Discovery, and
includes the Appraisal Wells which have been completed as production or
injection Wells.

 

21.           “Effective Date” means the first day of the Month following the
Month in which this Agreement is signed by Sonangol and Contractor.

 

22.           “Exploration” shall include, but not be limited to, namely, such
geological, geochemical and geophysical surveys and studies, aerial surveys and
others as may be included in Approved Work Plans and Budget, and the drilling of
such shot holes, core holes, stratigraphic tests, Wells for the discovery of
Petroleum, and other related holes and Wells including Appraisal Wells which
have not been completed as production or injection Wells.

 

23.           “Exploration Period” means the period defined in Article 6.

 

24.           “Exploration Well” means a Well drilled for the purpose of
discovering Petroleum, including Appraisal Wells to the extent permitted by
Article 16.

 

25.           “Fiscal Year” means a period of twelve (12) consecutive Months
according to the Gregorian Calendar which coincides with the Civil Year and
relative to which the presentation of fiscal declarations is required under the
fiscal or commercial laws of Angola.

 

26.           “Force Majeure” means the concept defined in Article 41 of this
Agreement.

 

27.           “General Development and Production Plan” has the meaning
attributed to it in Article 17.

 

28.           “Government” means the Government of the Republic of Angola.

 

29.           “Initial Exploration Phase” means the period of four (4) Contract
Years commencing on the Effective Date of the Agreement, as defined in
Article 6.

 

30.           “Joint Account” means the set of accounts kept by Operator to
record all receipts, expenditures and other operations which, under the terms of
the Agreement, shall be shared between the entities constituting Contractor in
proportion to their participating interests.

 

31.           “Law” means the legislation in force in the Republic of Angola.

 

6

--------------------------------------------------------------------------------


 

32.           “Lifting Schedule” means the planned program of Crude Oil liftings
by each Party approved by the Operating Committee.

 

33.           “Market Price” means the price determined for the valuation of the
Crude Oil produced from the Contract Area as established in accordance with
Article 6 of the Petroleum Activities Tax Law.

 

34.           “Month” means a calendar month pursuant to the Gregorian Calendar.

 

35.           “National Concessionaire” means Sonangol as the titleholder of the
mining rights of Exploration, Development and Production of liquid and gaseous
hydrocarbons in the Contract Area.

 

36.           “Natural Gas” means any hydrocarbons produced from the Contract
Area which at a pressure of 14.7 psi and a temperature of sixty degrees
Fahrenheit (60°F) are in a gaseous state at the wellhead, and includes both
Associated and Non-Associated Natural Gas, and all of its constituent elements
produced from any Well in the Contract Area and all non-hydrocarbon substances
therein. Such term shall include residue gas.

 

37.           “Non-Associated Natural Gas” means that part of Natural Gas which
is not Associated Natural Gas.

 

38.           “Operating Committee” means the entity referred to in Article 30.

 

39.           “Operator” is the entity referred to in Article 8.

 

40.           “Optional Exploration Phase” means the additional period of three
(3) Contract Years after the Initial Exploration Phase pursuant to Article 6.

 

41.           “Parties” means Sonangol and Contractor.

 

42.           “Party” means either Sonangol or Contractor as Parties to this
Agreement.

 

43.           “Petroleum” means Crude Oil, Natural Gas and all other hydrocarbon
substances that may be found in and extracted, or otherwise obtained and saved
from the Contract Area.

 

44.           “Petroleum Activities Law” means Law n°. 10/04, of 12
November 2004.

 

45.           “Petroleum Activities Customs Law” means Law n°. 11/04, of 12
November 2004.

 

7

--------------------------------------------------------------------------------


 

46.           “Petroleum Activities Insurance Decree” means Decree n°. 39/01, of
22 June 2001.

 

47.           “Petroleum Activities Tax Law” means Law n°. 13/04, of 24
December 2004.

 

48.           “Petroleum Operations” means the activities of Exploration,
Appraisal, Development and Production which constitute the object of the
Agreement.

 

49.           “Petroleum Operations Procedures Document” is the document
referred to in Article 9.

 

50.           “Phase” means the Initial Exploration Phase or the Optional
Exploration Phase, as the case may be.

 

51.           “Production” means the set of activities intended to Petroleum
extraction, including, but not be limited to, the running, servicing,
maintenance and repair of completed wells and of the equipment, pipelines,
systems, facilities and plants completed during development, including all
activities related to planning, scheduling, controlling, measuring, testing and
carrying out the flow, gathering, treating, storing and dispatching of Petroleum
from the underground Petroleum reservoirs to the designated exporting or lifting
location, as well as operations for abandonment of facilities and Petroleum
deposits and related activities.

 

52.           “Production Period” means the period defined in Article 7.

 

53.           “Production Plan” means the planned profile of Crude Oil output in
Barrels per day approved by the Operating Committee in conjunction with the
Development and Production Work Plan and Budget for each Development Area,
according to Article 18.

 

54.           “Quarter” means a period of three (3) consecutive Months starting
with the first day of January, April, July or October of each Civil Year.

 

55.           “Serious Fault” shall mean inadequate performance by the Operator
that substantially violates the technical rules generally accepted in the
international petroleum industry and/or the obligations under this Agreement and
the Law.

 

56.           “Sonangol” is Sociedade Nacional de Combustíveis de Angola,
Empresa Pública (Sonangol, E.P.), an Angolan State Company.

 

57.           “State” means the State of the Republic of Angola.

 

58.           “Well” means a hole drilled into the earth for the purpose of
locating, evaluating, producing or enhancing production of Petroleum.

 

8

--------------------------------------------------------------------------------

 

59.           “Work Plan and Budget” means either an Exploration Work Plan and
Budget or a Development and Production Work Plan and Budget.

 

60.           “Year” or “Civil Year” means a period of twelve (12) consecutive
Months according to the Gregorian Calendar beginning on January 1 and ending on
December 31.

 

Article 2

(Annexes to the Agreement)

 

1.             The present Agreement is complemented by the following Annexes
which form an integral part of it:

 

(a)     Annex A - Description of the Contract Area;

 

(b)     Annex B - Map of the Contract Area;

 

(c)     Annex C - Accounting and Financial Procedures;

 

(d)     Annex D - Corporate Guarantee; and

 

(e)     Annex E - Financial Guarantee.

 

2.             In the event of discrepancy between the content or the form of
Annexes A and B referred to in paragraph 1, Annex A shall prevail.

 

3.             In the event of discrepancy between the content or the form of
the Annexes referred to in paragraph 1 and the Agreement, the provisions of the
Agreement shall prevail.

 

Article 3

(Object of the Agreement)

 

1.             The object of this Agreement is the definition, in accordance
with Law Nr. 10/04 of November 12, and other applicable legislation, of the
contractual relationship in the form of the Risk Services Agreement between
Sonangol and Contractor for carrying out the Petroleum Operations.

 

2.             The Parties specifically acknowledge that the terms of this
Agreement represent their sale and express intent, to the exclusion of any other
intent.

 

9

--------------------------------------------------------------------------------


 

Article 4

(Nature of the relationship between the Parties)

 

This Agreement shall not be construed as creating between the Parties any entity
with a separate juridical personality, or a corporation, or a civil society, a
joint venture or partnership (“conta em participação”).

 

Article 5

(Duration of the Agreement)

 

1.             This Agreement shall continue to be in force until the end of the
last Production Period or, in case there is no Production Period in the Contract
Area, until the end of the Exploration Period, unless prior to that date
anything occurs that in the terms of the Law or the applicable provisions of the
Agreement constitutes cause for its termination or for termination of the
concession.

 

2.             The extension of the Exploration or Production Periods referred
to in the preceding paragraph beyond the terms provided for in Article 6 and
Article 7 respectively shall be submitted by Sonangol to the Government under
Article 12 of the Petroleum Activities Law.

 

3.             At the end of the Exploration Period, Contractor shall terminate
its activities in all areas within the Contract Area which are not at such time
part of a Development Area(s); and, except as otherwise provided herein, from
that time this Agreement shall no longer have any application to any portion of
the Contract Area not then part of a Development Area.

 

Article 6

(Exploration Period)

 

1.             Pursuant to the Concession Decree-Law, an Initial Exploration
Phase of four (4) Contract Years shall start from the Effective Date. One
(1) successive extension of three (3) Contract Years (the Optional Exploration
Phase) may follow the Initial Exploration Phase, provided that Contractor
notifies Sonangol in writing of such extension, at least thirty (30) days before
the end of the Initial Exploration Phase, and if, unless otherwise agreed by
Sonangol, Contractor has fulfilled its obligations in respect of such Phase.

 

10

--------------------------------------------------------------------------------


 

2.             The Agreement shall be terminated if no Commercial Discovery has
been made in the Contract Area by the end of the Initial Exploration Phase or
the Optional Exploration Phase, should that be the case. However, the
Exploration Period may be extended for six (6) Months for the completion of
drilling and testing of any Well actually being drilled or tested at the end of
the fourth (4th) and/or seventh (7th) Contract Year, as the case may be.

 

3.             Should any of the said Wells be a Commercial Well, Contractor
shall be given sufficient time, as mutually agreed, not exceeding twelve (12)
Months, or such longer period as agreed by Sonangol, following the completion of
drilling and testing of the Commercial Well to do Appraisal work. Should this
work result in a Commercial Discovery then a Development Area shall be granted
pursuant to Article 7.

 

4.             In the event Contractor fails to complete all Exploration Wells
foreseen in Article 14 during the Initial Exploration Phase, Contractor shall
elect one of the following options:

 

(a)     Complete the remaining Exploration Well(s) in a six (6) Month extension
of the Initial Exploration Phase and forego the option to enter into the
Optional Exploration Phase;

 

(b)     Decide to enter into the Optional Exploration Phase being, however,
required to complete the Wells related to the Initial Exploration Phase and to
drill the Wells related to the Optional Exploration Phase.

 

5.             Operations for the sole account of Sonangol conducted under
Article 29 hereof shall not extend the Exploration Period nor affect the term of
the Agreement, it being understood that:

 

(a)     to the extent that such operations do not conflict with Contractor’s
obligations or obstruct, interfere with or delay any Petroleum Operations or any
existing work plans (including any Approved Work Plan and Budget), Contractor
shall complete any work undertaken at Sonangol’s sole risk and expense even
though the Exploration Period may have expired;

 

(b)     Contractor’s completion of the works referred to in the previous
subparagraph shall not extend Contractor’s Exploration Period or Agreement term,
except as in the case of Contractor exercising the option right mentioned in
Article 29.3 hereof;

 

11

--------------------------------------------------------------------------------


 

(c)     during the period Contractor is completing the works referred to in
subparagraph (a), Contractor shall be given authorization to continue such sole
risk operations and shall be entitled to all benefits available to Contractor
pursuant to the Agreement as if the term thereof had not terminated.

 

Article 7

(Production Period)

 

1.             Following each Commercial Discovery, the extent of the whole area
within the Contract Area capable of Production from the deposit or deposits
identified in the Well that originated the Commercial Discovery and its related
Appraisal Wells, if any, shall be agreed upon by Sonangol and Contractor. Each
agreed area shall then be converted automatically into a Development Area
effective from the date of Commercial Discovery.

 

Without prejudice to paragraph 2 hereof, there shall be a Production Period for
each Development Area which shall be twenty (20) Years from the date of
Commercial Discovery in said Development Area. In the event of Commercial
Discoveries in deposits which underlie and overlie each other, such deposits
shall constitute a single Development Area, and such area shall be defined or
redefined as necessary, within the boundaries of the Contract Area, to
incorporate all underlying and overlying deposits.

 

2.             Unless otherwise agreed by Sonangol, any Development Area is
considered automatically terminated and, except as otherwise provided in the
Agreement, the rights and obligations in said Area are considered terminated if
within forty-two (42) Months from the date of Commercial Discovery in said
Development Area the first lifting of Crude Oil from said Development Area has
not been done as part of a regular program of lifting in accordance with the
Lifting Schedule.

 

No later than twelve (12) Months before the end of the Production Period,
Contractor may request that Sonangol apply for an extension of the Production
Period under Article 5.2. If Sonangol is not opposed to said request, it shall
discuss the terms and conditions of the extension of the Production Period with
Contractor and submit said terms and conditions to the supervising Ministry
along with the application to be presented under the Petroleum Activities Law.

 

12

--------------------------------------------------------------------------------


 

Article 8

(Operator)

 

1.             Contractor has the exclusive responsibility for executing the
Petroleum Operations, except as provided in Article 29.

 

2.             Under the Concession Decree-Law, Cobalt is the Operator which
carries out Petroleum Operations on a no profit, no loss basis on behalf of
Contractor within the Contract Area. Change of operator shall require the prior
approval of the Ministry of Petroleum following a proposal from Sonangol.

 

3.             Any agreement among the Contractor companies regarding or
regulating the Operator’s conduct in relation to this Agreement shall be
submitted to Sonangol for comment prior to execution thereof.

 

4.             The Operator will be subject to all of the specific obligations
provided for in this Agreement, the Concession Decree-Law and other applicable
legislation and, under the general authority of the Operating Committee, shall
have the exclusive control and administration of the Petroleum Operations.

 

5.             The Operator shall be the only entity which, on behalf of
Contractor and within the limits defined by the Operating Committee, may execute
contracts, incur expenses, agree to expense commitments and implement other
actions in connection with the conduct of Petroleum Operations.

 

6.             In the event of the occurrence of any of the following, Sonangol
can require Contractor to immediately propose another Contractor company as
Operator:

 

(a)     if the Operator, by action or omission, commits a Serious Fault in
carrying out its obligations and if this fault is not remedied to the
satisfaction of Sonangol within a period of twenty-eight (28) days with effect
from the date of receipt by the Operator of written notice issued by Sonangol
requesting the Operator to remedy such fault (or within a greater period of time
if so specified in the notice, or as agreed later by Sonangol);

 

(b)     if sentence has been passed in court declaring the bankruptcy,
liquidation or dissolution of the Operator, or if, in the court action taken in
order to obtain such declaration, any injunction has been granted or any interim
judicial ruling has been made, which prevents Operator from fulfilling its
obligations under the Agreement;

 

13

--------------------------------------------------------------------------------


 

(c)     if the Operator undertakes the legal procedures established to prevent
bankruptcy or without just cause ceases payment to creditors;

 

(d)     if the Operator terminates or if there is strong evidence that it
intends to terminate its activities or a significant portion thereof, and, as a
result, fails to fulfill its obligations under the Agreement. If said strong
evidence that the Operator intends to terminate its activities exists, the
Operator shall be given a period of fifteen (15) days with effect from the date
of receipt by the Operator of written notice issued by Sonangol, or such greater
period of time if so specified in the notice, in which to refute such strong
evidence to the satisfaction of Sonangol.

 

7.             If Contractor, in accordance with paragraph 6, does not comply
with the obligation to propose another Operator from among its members within
thirty (30) days from the date when Sonangol gave notice to Contractor, Sonangol
may freely propose one of the other Contractor entities as Operator or a third
party entity selected by Sonangol, if none of those accept such role.

 

8.             Contractor must accept the Operator appointed by the Ministry of
Petroleum, otherwise it shall be in serious breach of this Agreement.

 

Article 9

(Petroleum Operations Procedures Document)

 

Sonangol and Contractor may sign a Petroleum Operations Procedures Document
which will regulate and interpret the contents of this Agreement, which shall be
in accordance with the provisions of this Agreement and the Law.

 

Article 10

(Payment from Sonangol to Contractor and production allowance)

 

1.             All quantities of Petroleum produced and extracted under this
Contract are the property of Sonangol and shall revert to it entirely.

 

2.             Sonangol shall allocate to Contractor, and Contractor has the
right to receive, the percentage of gross production of Petroleum, specified in
Article 10.3 as payment in kind for the performance by Contractor for services
under this Agreement on behalf of Sonangol.

 

14

--------------------------------------------------------------------------------


 

3.             In any Quarter the percentage of Petroleum from the Contract Area
that Sonangol shall allocate in kind to Contractor, as well as the production
allowance applicable pursuant Article 45.1(a) of the Petroleum Activities Tax
Law and established in the Decree 3/10 of January 21, shall be determined by
reference to the after tax nominal rate of return achieved by Contractor at the
end of the precedent Quarter in the Contract Area as follows:

 

Contractor’s rate of return for the
Contract Area

 

Contractor
payment in kind - %

 

Production
allowance - %

 

less than 10%

 

95

 

95

 

from 10% to less than 15%

 

90

 

85

 

from 15% to less than 20%

 

85

 

75

 

from 20% to less than 30%

 

80

 

65

 

from 30% to less than 40%

 

77

 

60

 

40% or more

 

72

 

55

 

 

4.             Contractor’s rate of return shall be determined at the end of
each Quarter after the date of Commercial Discovery on the basis of the
accumulated compounded net cash flow for the Contract Area, using the following
procedure:

 

(a)     Contractor’s net cash flow computed in U.S. dollars for the Contract
Area for each Quarter is:

 

(i)         the value received and actually lifted by Contractor for all Crude
Oil from the Contract Area in that Quarter at the Market Price;

 

(ii)        minus Petroleum Production Tax, Petroleum Income Tax and Petroleum
Transaction Tax;

 

(iii)       minus all expenditures incurred in respect the Contract Area.

 

15

--------------------------------------------------------------------------------


 

(b)     Contractor’s net cash flow for each Quarter are compounded and
accumulated according with the following formula:

 

ACNCF (Current Quarter) =

 

(100% + DQ)

 

--------------- x ACNCF (Previous Quarter) + NCF (Current Quarter)

 

100%

 

where:

 

ACNCF

= accumulated compounded net cash flow

NCF

= net cash flow

DC

= quarterly compound rate (in percent).

 

The formula will be calculated using quarterly compound rates (in percent) of
2,41%, 3,56%, 4,66%, 6,78% and 8,78% which correspond to annual compound rates
(“DA”) of 10%, 15%, 20%, 30% and 40%, respectively, as referred to in previous
paragraph.

 

5.             The Contractor rate of return in any given Quarter shall be
deemed to be between the largest DA which yields a positive or zero ACNCF and
the smallest DA which causes the ACNCF to be negative.

 

6.             The payment to Contractor and the calculation of the production
allowance in a given Quarter shall be in accordance with the table in paragraph
3 above using the Contractor Group’s rate of return as per this article in the
preceding Quarter.

 

7.             It is possible for the Contractor rate of return to decline as a
result of negative cash flow in a Quarter with the consequence that the payment
to Contractor and the calculation of the production allowance would increase in
the subsequent Quarter.

 

8.             Pending finalization of accounts, the payment to Contractor and
the calculation of the production allowance shall be calculated on the basis of
provisional estimates, if necessary, of deemed rate of return as approved by
Sonangol. Adjustments shall be subsequently effected in accordance with the
procedure to be established by agreement between Sonangol and the Contractor.

 

16

--------------------------------------------------------------------------------


 

Article 11

(Petroleum Operations costs and expenses)

 

Except as otherwise provided for in this Agreement, the costs and expenses
incurred in the Petroleum Operations, as well as any losses and risks derived
therefrom, shall accrue to or be borne by Contractor, and Sonangol shall not be
responsible to bear or repay any of the aforesaid costs, expenses and risks.

 

Article 12

(Lifting and disposal of Crude Oil)

 

1.             Each of the Parties (and, as for Contractor, each entity
constituting it) has the right and the obligation to lift in accordance with the
Lifting Schedule and the procedures and regulations foreseen in the following
paragraphs of this Article, its respective Crude Oil entitlements.

 

2.             Each of the entities constituting Contractor shall have the right
to proceed separately to the commercialization, lifting and export of the Crude
Oil to which it is entitled under this Agreement.

 

3.             Twelve (12) Months prior to the scheduled initial export of Crude
Oil from each Development Area, Sonangol shall submit to Contractor proposed
procedures and related operating regulations covering the scheduling and lifting
of Crude Oil and any other Petroleum produced from such Development Area(s). The
procedures and regulations shall be consistent with the terms of this Agreement
and shall comprehend the subjects necessary for efficient and equitable
operations including, but not limited to, rights of the Parties, notification
time, maximum and minimum quantities, duration of storage, scheduling,
conservation, spillage, liabilities of the Parties, throughput fees and
penalties, over and underlifting, safety and emergency procedures and any other
matters that may be agreed between the Parties.

 

4.             Contractor shall within thirty (30) days after Sonangol’s
submission as referred to in the preceding paragraph, submit its comments on,
and recommend any revisions to the proposed procedures and regulations. Sonangol
shall analyze these comments and recommendations and the Parties shall, within
sixty (60) days after Contractor’s said submission, agree on such procedures and
regulations.

 

(i)            In any event, the agreed lifting procedures and regulations, as
provided in the previous paragraph, shall always comply with the Law,

 

17

--------------------------------------------------------------------------------


 

(ii)           In the case of more than one (1) quality of Crude Oil in the
Contract Area, Sonangol and Contractor shall, unless they mutually agree that
the Crude Oil should be commingled, lift each Crude Oil qualities in proportion
to their respective total liftings from the Contract Area. In determining these
proportions any Petroleum belonging to Sonangol as a result of operations for
Songangol’s account under Article 29 shall be excluded.

 

Article 13

(Conduct of Petroleum Operations)

 

1.             With due observance of legal and contractual provisions and
subject to the decisions of the Operating Committee, Contractor, through the
Operator, shall act in the common interest of the Parties and shall undertake
the execution of the work inherent in Petroleum Operations in accordance with
the Law and the professional rules and standards which are generally accepted in
the international petroleum industry.

 

2.             Contractor, through the Operator, shall carry out the work
inherent in Petroleum Operations in an efficient, diligent and conscientious
manner and shall execute the Work Plans and Budgets under the best economic and
technical conditions and in accordance with the Law and the professional
rules and standards which are generally accepted in the international petroleum
industry.

 

3.             In performing the Petroleum Operations, Contractor, through the
Operator, shall use the most appropriate technology and management experience,
including its own technology, such as patents, “know-how” and other secret
technology, insofar as this is permitted by applicable laws and agreements.

 

4.             Contractor, through the Operator, and its subcontractors shall:

 

(a)     contract local contractors, as long as their services are similar in
quality and availability to those available on the international market and the
prices of their services, when subject to the same tax charges, are no more than
ten percent (10%) higher compared to the prices charged by foreign contractors
for identical services;

 

(b)     acquire materials, equipment, machinery and consumable goods of national
production, insofar as their quantity, quality and delivery dates are similar to
those of such materials, equipment, machinery and consumable

 

18

--------------------------------------------------------------------------------


 

goods available on the international market. However, such obligation does not
apply in those cases in which the local prices for such goods are more than ten
percent (10%) higher compared to the prices for imported goods, before charging
Customs Duties but after the respective costs for transportation and insurance
have been included.

 

5.             Contractor, through the Operator, shall seek competitive bids for
any work to be performed pursuant to an Approved Work Plan and Budget if such
work is budgeted to exceed two hundred and fifty thousand U.S. dollars
(U.S.$250,000). When reviewing such bids, Contractor shall select out of the
bids which are acceptable to Contractor for technical and other operational
reasons, the bid with the lowest cost. This decision shall be subject to
conformity with the Law, the provisions of paragraph 4 above and, after the
first Commercial Discovery, the approval of the Operating Committee.

 

6.             Operator shall entrust the management of Petroleum Operations in
Angola to a technically competent General Manager and Assistant General Manager.
The names of such General Manager and Assistant General Manager shall, upon
appointment, be given to Sonangol. The General Manager and, in his absence, the
Assistant General Manager, shall be entrusted with sufficient powers to carry
out immediately and comply with all lawful written directions given to them by
Sonangol or the Government or its or their representatives or any lawful
regulations gazetted or hereafter to be gazetted which are applicable to the
Petroleum Operations.

 

7.             Except as is appropriate for the economic and efficient
processing of data and laboratory studies thereon in specialized centres outside
Angola, geological and geophysical studies as well as any other studies related
to the performance of this Agreement, shall be preferentially made in Angola.

 

8.             In the case of an emergency in the course of the Petroleum
Operations requiring an immediate action, Contractor, through the Operator, is
authorized to take all actions that it deems necessary for the protection of
human life, the interests of the Parties and the environment, and shall promptly
inform Sonangol of all actions so taken.

 

9.             Subject to Articles 20 and 33, any obligations which are to be
observed and performed by Contractor shall, if Contractor comprises more than
one entity, be joint and several obligations.

 

19

--------------------------------------------------------------------------------

 

10.                               Without prejudice to the provisions of
Article 35, the Operator shall have the right to staff the Petroleum Operations
with those whom it believes are necessary for efficient administration and
operation without the imposition of citizenship or residency requirements.

 

11.                               Sonangol shall provide reasonable assistance
to Contractor in obtaining visas, permits and other documents required to enter
Angola and residency and work licenses required in connection with the
performance of Petroleum Operations. Contractor shall notify Sonangol reasonably
in advance of the time necessary for receipt of such permits and licenses and
Sonangol shall take steps to arrange for all such permits and licenses to be
issued on a timely basis by the appropriate authorities.

 

Article 14
(Work obligations during the Exploration Period)

 

1.                                     During the Initial Exploration Phase
Contractor shall perform a seismic program covering 1,000 Km2 of 3D
“long-offset” seismic, with an offset that varies between eight (8) kilometers
and ten (10) kilometers. If Sonangol so agrees, part or all of such obligation
may be fulfilled through the acquisition of existing seismic.

 

2.                                     During the Initial Exploration Phase
Contractor shall drill, to geological horizons defined in the Approved Work Plan
and Budget, three (3) Exploration Wells in three (3) different prospects, one of
which (subject to paragraph 4) shall have a pre-salt objective.

 

3.                                     In the event Contractor elects to extend
the Exploration Period into the Optional Exploration Phase, Contractor shall be
required to drill, to geological horizons defined in the Approved Work Plan and
Budget, two (2) Exploration Wells, one of which (subject to paragraph 4) shall
have a pre-salt objective.

 

4.                                     4. In the event Contractor exceeds the
minimum work obligations described in the preceding paragraphs during the
Initial Exploration Phase, then such excess shall be credited against the
minimum work obligations for the Optional Exploration Phase. In the event that,
prior to any Commercial Discovery, Contractor elects to drill more than one
Exploration Well with a pre-salt objective, such additional pre-salt Exploration
Well shall constitute one of the Exploration Wells which Contractor is required
to drill pursuant to paragraph 2 or 3 (as the case may be) and the drilling of
such additional

 

20

--------------------------------------------------------------------------------


 

pre-salt Exploration Well shall satisfy the obligation of Contractor to drill
one Exploration Well of any kind.

 

5.                                     Without prejudice to paragraph 4 of
Article 6, in the event Contractor fails to satisfy the minimum work obligations
referred to in this Article within the deadlines specified in Article 6,
Contractor shall be deemed, unless otherwise agreed by Sonangol, to have
voluntarily terminated activities and withdrawn from all of the Contract Area
not already converted into a Development Area(s).

 

6.                                     If Contractor withdraws from all of the
Contract Area before performing the seismic program undertaken by it under this
Article, Contractor shall be obligated to pay Sonangol an amount equal to
fifteen million U.S. Dollars (US$15,000,000) less fifteen thousand U.S. Dollars
(US$15,000) for each Km2 of the seismic program concluded before said
withdrawal.

 

7.                                     If Contractor withdraws from all of the
Contract Area before drilling the minimum number of Exploration Wells undertaken
by it under this Article, Contractor shall be obligated to pay Sonangol an
amount equal to thirty seven million five hundred thousand U.S. Dollars
(U.S.$37,500,000) if the pre-salt Exploration Well is not so drilled, and an
amount equal to seventeen million five hundred thousand U.S. Dollars
(U.S.$17,500,000) for each of the other two (2) Exploration Wells not so
drilled.

 

8.                                     Contractor shall be required to incur the
following minimum Exploration Expenditures:

 

(a)               Initial Exploration Phase – eighty seven million five hundred
thousand U.S. Dollars (U.S.$87,500,000);

 

(b)              Optional Exploration Phase – fifty five million U.S. Dollars
(U.S.$55,000,000).

 

9.                                     If Contractor fulfils the minimum work
obligations referred to in paragraphs 2, and 3 of this Article relating to each
phase of the Exploration Period, then Contractor shall be considered as having
fulfilled the minimum Exploration Expenditures set forth in the previous
paragraph.

 

10.                               Each Exploration Well referred to in this
Article shall test all productive horizons agreed to by Sonangol and Contractor,
unless diligent test efforts consistent with sound and normal oil industry
practices indicate that it is technically impracticable to reach and/or test any
such horizons.

 

21

--------------------------------------------------------------------------------


 

11.                               During the drilling of Wells under this
Agreement, Contractor shall keep Sonangol informed of the progress of each Well,
its proposals for testing and the results of such tests, and if Sonangol so
requests, shall test any additional prospective zones within the agreed Well
depth provided that such tests shall be consistent with professional rules and
standards which are generally accepted in the international petroleum industry
and not interfere with the safety and efficiency of the Petroleum Operations
planned by Contractor. Such tests shall be at Contractor’s expense and shall be
credited towards fulfilling the mandatory work program.

 

12.                               If any obligatory Exploration Well is
abandoned due to technical difficulties and, at the time of such abandonment,
the Exploration Expenditures for such Well have equaled or exceeded thirty seven
million five hundred thousand U.S. dollars (U.S.$37,500,000) if such Well is a
Well with a pre-salt objective, or seventeen million five hundred thousand U.S.
dollars (U.S.$17,500,000) in the case of any other Well, for all purposes of
this Agreement Contractor shall be considered to have fulfilled the work
requirement in respect of one (1) Exploration Well and all costs of the
Exploration Well shall be considered part of the Exploration Expenditures set
forth in paragraphs 7 and 8 of this Article. If any obligatory Exploration Well
is abandoned due to technical difficulties, and if at the time of such
abandonment the Exploration Expenditures for such Well are less than thirty
seven million five hundred thousand U.S. dollars (U.S.$37,500,000) if such Well
is a Well with a pre-salt objective, or seventeen million five hundred thousand
U.S. dollars (U.S.$17,500,000) in the case of any other Well, then Contractor
shall have the option either to:

 

(a)              drill a substitute Well at the same or another location in
which case the Exploration Expenditures for both the original Well and the
substitute Well shall be credited against Contractor’s minimum Exploration
Expenditures set forth in paragraphs 7 and 8 of this Article; or

 

(b)             pay Sonangol an amount equal to the difference between
(i) thirty seven million five hundred thousand U.S. dollars (U.S.$37,500,000) if
such Well is a Well with a pre-salt objective, or seventeen million five hundred
thousand U.S. dollars (U.S.$17,500,000) in the case of any other Well, and
(ii) the amount of Exploration Expenditures actually spent in connection with
such Well.

 

13.                               In this case, for all purposes of the
Agreement, Contractor shall be considered to have fulfilled the work obligation
in respect of one (1) Exploration Well and the total amount of thirty seven
million five hundred thousand U.S. dollars (U.S.$37,500,000) if

 

22

--------------------------------------------------------------------------------


 

such Well is a Well with a pre-salt objective, or seventeen million five hundred
thousand U.S. dollars (U.S.$17,500,000) in the case of any other Well, shall be
considered part of the minimum Exploration Expenditures set forth in paragraphs
7 and 8 of this Article.

 

Article 15
(Exploration Work Plans and Budgets)

 

1.                                     Within one (1) Month of the Effective
Date and thereafter at least three (3) Months prior to the beginning of each
Contract Year during the Exploration Period or at such other times as may
mutually be agreed to by Sonangol and Contractor, Contractor shall prepare in
reasonable detail an Exploration Work Plan and Budget for the Contract Area
setting forth the Exploration operations which Contractor proposes to carry out
during the first Contract Year and during the ensuing Contract Year
respectively.

 

2.                                     During the Exploration Period such Work
Plan and Budget shall cover and be in accordance with the minimum work
obligations of Contractor under Article 14.

 

3.                                     The Exploration Work Plan and Budget
shall be submitted to the Operating Committee for review, advice or approval as
the case may be, in accordance with Article 30, and carried out by Contractor
after approval by the Ministry of Petroleum under Article 58 of the Petroleum
Activities Law.

 

4.                                     The Operating Committee shall coordinate,
supervise and control the execution of the Approved Exploration Work Plans and
Budgets, as well as verify if the same is carried out within budget expenditure
limits, or any revisions which have been made thereto.

 

Article 16
(Commercial Discovery)

 

1.                                     Contractor shall inform Sonangol within
thirty (30) days of the end of the drilling and testing of an Exploration Well,
the results of the final tests of the Well and whether such a Well is commercial
or not. The date of this advice is the date of the declaration of the Commercial
Well, should such well exist.

 

23

--------------------------------------------------------------------------------


 

2.                                     After the declaration of a Commercial
Well, Contractor may undertake the Appraisal of the discovery by drilling one or
more Appraisal Wells to determine whether such discovery can be classified as a
Commercial Discovery.

 

3.                                     Unless otherwise agreed by Sonangol, not
later than six (6) Months after the completion of the second Appraisal Well, or
twenty-four (24) Months after the declaration of the Commercial Well, whichever
is earlier, Contractor shall give written notice to Sonangol indicating whether
the discovery is considered commercial or not. If Contractor declares it a
Commercial Discovery, Contractor shall proceed to develop it under the Petroleum
Activities Law. The date of Commercial Discovery shall be the date on which
Contractor informs Sonangol in writing of the existence of said Discovery.

 

4.                                     If the period allowable for declaration
of a Commercial Discovery extends beyond the Exploration Period, a provisional
Development Area shall be established for such period as necessary to complete
the Appraisal as per paragraphs 0 and 0 above. The provisional Development Area
shall be of the shape and size which encompasses the geological feature or
features which would constitute the potential Commercial Discovery. Such
provisional Development Area shall be agreed by Sonangol in writing.

 

5.                                     Any Commercial Well shall count towards
fulfilling the work and expenditure obligations provided for in Article 14, but
the Appraisal Well(s) that have been drilled following the discovery of a
Commercial Well shall not count towards such obligations.

 

6.                                     There shall be no more than one
(1) Commercial Well in each Development Area that counts towards such work
obligations; and it shall be the first Commercial Well in that Development Area.

 

7.                                     Contractor has the right to declare a
Commercial Discovery without first having drilled a Commercial Well or Wells.

 

Article 17
(General Development and Production Plan)

 

Within ninety (90) days of the date of a Commercial Discovery, Contractor shall
prepare and submit to Sonangol a draft General Development and Production Plan,
which shall be analyzed and discussed by the Parties in order to be agreed and
submitted by Sonangol to

 

24

--------------------------------------------------------------------------------


 

the Ministry of Petroleum within three (3) Months of the date of the Commercial
Discovery or within any longer period which may be granted by the Ministry of
Petroleum.

 

Article 18
(Development and Production Work Programs and Budgets)

 

1.                                     From the date of approval of the plan
referred to in Article 17, and thenceforth by the fifteenth (15th) of August of
each Year (or by any other date which may be agreed) thereafter, Contractor
shall prepare in accordance with professional rules and standards generally
accepted in the international petroleum industry a draft annual Production Plan,
a draft Exploration and Production Work Plan and Budget (if applicable) and a
draft Development and Production Work Plan and Budget for the following Civil
Year and may, from time to time, propose to Sonangol that it submit amendments
to the approved Work Plans and Budgets to the consideration of the Ministry of
Petroleum.

 

2.                                     The draft Development and Production Work
Plan and Budget and the draft Production Plan referred to in the previous
paragraph shall be prepared on the basis of the approved General Development and
Production Plan and any subsequent amendments to the same.

 

3.                                     The draft Production Plan and the draft
Development and Production Work Plan and Budget shall be approved in writing by
the Operating Committee and shall be submitted by Sonangol to the Ministry of
Petroleum for approval under the Petroleum Activities Law.

 

4.                                     Contractor is authorized and hereby
undertakes to execute, under the supervision and control of the Operating
Committee, and within the limits of the budgeted expenses, the approved
Development and Production Work Plans and Budgets, together with any revised
versions of the same.

 

Article 19
(Lifting Schedule)

 

1.                                     The Operating Committee shall approve a
Lifting Schedule, not later than ninety (90) days prior to January 1 and July 1
of each Civil Year following the commencement of Production under the approved
Production Plan, and furnish in writing to Sonangol and Contractor a forecast
setting out the total quantity of Petroleum that the

 

25

--------------------------------------------------------------------------------


 

Operating Committee estimates can be produced, saved, transported and lifted
hereunder during each of the next four (4) Quarters in accordance with sound
practices generally accepted in the international petroleum industry.

 

2.                                     Contractor shall endeavour to produce in
each Quarter the quantity of Petroleum forecast in the Production Plan.

 

3.                                     The Crude Oil shall be run to storage
tanks built, maintained and operated by Contractor offshore, and shall be
metered or otherwise measured as required to meet the purposes of this Agreement
and the Law.

 

Article 20
(Guarantees)

 

1.                                     The minimum Exploration work obligations
shall be secured by financial guarantees substantially in the form as set out in
Annex E.

 

2.                                     The financial guarantees referred to in
the previous paragraph shall be given by each member of Contractor (excluding
Sonangol P&P and Alper but not their assignees), in proportion to the payment
obligations assumed by such member under this Agreement and the financing
agreements executed between such members of Contractor, Sonangol P&P and Alper
and may only be reduced and drawn in such proportions and otherwise in
accordance with this Article 20. Such guarantees shall be provided not later
than thirty (30) days after the execution of this Agreement, in respect of the
minimum work obligations of the Initial Exploration Phase, or thirty (30) days
after the start of the Optional Exploration Phase of the Exploration Period, in
respect of the minimum work obligations of said Phase.

 

3.                                     The total amount of the financial
guarantees shall in each Phase be equal to thirty seven million five hundred
thousand U.S. dollars (U.S.$37,500,000) for each of the obligatory pre-salt
Exploration Wells set forth in Article 14, and equal to seventeen million five
hundred thousand U.S. dollars (U.S.$17,500,000) for each of the other obligatory
Exploration Wells set forth in Article 14.

 

4.                                     With respect to the Initial Exploration
Phase, the total amount of the financial guarantees shall be increased by
fifteen million U.S. dollars (U.S.$15,000,000) for the mandatory seismic program
provided for in Article 14.1.

 

26

--------------------------------------------------------------------------------


 

5.                                     Subject to paragraph 7 of this Article,
in the Initial Exploration Phase the total amount of the financial guarantees
shall be reduced by the amount of fifteen million U.S. dollars (U.S.$15,000,000)
when the mandatory seismic program has been concluded.

 

6.                                     Subject to paragraph 7 of this Article,
the financial guarantees shall also be reduced by the amount of thirty seven
million five hundred thousand U.S. dollars (U.S. $37,500,000) when the drilling
of each of the obligatory pre-salt Exploration Wells for each Phase of the
Exploration Period is finished, and by the amount of seventeen million five
hundred thousand U.S. dollars (U.S. $17,500,000) when the drilling of each of
the other obligatory Exploration Wells for each Phase of the Exploration Period
is finished.

 

7.                                     If, during any Year of any of the Phases
of the Exploration Period, Contractor is deemed to have relinquished, as
provided in Article 14.5, all of the Contract Area not converted to a
Development Area(s), Contractor shall forfeit the full amount of the financial
guarantee, reduced as provided for in paragraphs 5 and 6 of this Article.

 

8.                                     Each of the entities comprising
Contractor, with the exception of Sonangol P&P and Alper, shall also provide
Sonangol, if so required by the latter, with a corporate guarantee substantially
in the form shown in Annex D hereof or such other form as may be agreed between
Sonangol and each of such entities, not later than sixty (60) days after the
date of execution of this Agreement.

 

9.                                     The obligations and liabilities under
this Article 20 of the entities constituting Contractor shall be several and not
joint.

 

Article 21
(Bonus and contributions)

 

1.                                     The signature bonus in respect of this
Agreement is four million US Dollars (US$4,000,000). Cobalt has paid such
signature bonus and Nazaki shall reimburse to Cobalt within thirty (30) days
after the date of signature of this Agreement the amount of one million five
hundred thousand US Dollars (US$1,500,000).

 

2.                                     The contributions for social projects and
academic scholarships referred to below must be paid to Sonangol by Contractor
(excluding Sonangol P&P and Alper but not their assignees), in proportion to the
payment obligations assumed by such member under this Agreement and the
financing agreements executed between such members of Contractor, Sonangol P&P
and Alper:

 

27

--------------------------------------------------------------------------------


 

(a)              within thirty (30) days after the date of signature of this
Agreement:

 

(i)                         an amount of one million US dollars (US$1,000,000);
and

 

(ii)                      such additional amount, not exceeding one million two
hundred and fifty thousand US dollars (US$1,250,000), as Sonangol may have
notified to Contractor as being the total cost of five (5) academic scholarships
(each with a duration of no more than five (5) years) to be awarded by Sonangol
for the overseas education of Angolan nationals;

 

(b)             in respect of each Commercial Discovery within the Contract
Area:

 

(i)                         within thirty (30) days after the date of
declaration by Contractor of such Commercial Discovery in accordance with
Article 16.3, an amount of one million US dollars (US$1,000,000);

 

(ii)                      within thirty (30) days after the date on which the
Ministry of Petroleum gives final written approval of the General Development
and Production Plan in respect of such Commercial Discovery in accordance with
Article 17, an amount of five million US dollars (US$5,000,000);

 

(c)              within thirty (30) days after the date on which the first
lifting by Contractor of Crude Oil from the Contract Area occurs, and then each
subsequent Contract Year, on the anniversary of such first lifting, until the
Contract Year in which production by Contractor of Crude Oil from the Contract
Area ceases, an amount of three million US dollars (US$3,000,000);

 

(d)             within thirty (30) days after the date on which the first
lifting by Contractor of Crude Oil from the Contract Area occurs, an amount, not
exceeding two million five hundred thousand US dollars (US$2,500,000), as
Sonangol may have notified to Contractor as being the total cost of ten
(10) academic scholarships (each with a duration of no more than five (5) years)
to be awarded by Sonangol for the overseas education of Angolan nationals.

 

3.                                     All contributions for social projects
payable by Contractor pursuant to Article 21.2 shall be paid to such bank
account of and in the name of Sonangol as Sonangol may notify to the Operator
not less than fourteen (14) days prior to the date on which such payment is due
to be made.

 

28

--------------------------------------------------------------------------------

 

4.                                     All social projects and scholarship
programs for the purposes of which any amounts paid by Contractor pursuant to
Article 21.2 are used shall be administered by Sonangol in compliance with the
requirements of all applicable laws and regulations.

 

Article 22
(Conservation of Petroleum and prevention of loss)

 

1.                                     Contractor shall adopt all those measures
which are necessary and appropriate and consistent with the technology generally
in use in the international petroleum industry to prevent loss or waste of
Petroleum above or under the ground in any form during Exploration, Development,
Production, gathering and distributing, storage or Petroleum transportation
operations.

 

2.                                     Upon completion of the drilling of a
producing Development Well, Contractor shall inform Sonangol of the time when
the Well will be tested and shall subsequently inform Sonangol of the resulting
estimated production rate of the Well within fifteen (15) days after the
conclusion of such tests.

 

3.                                     Petroleum shall not be produced from
multiple independent oil productive zones simultaneously through one string of
tubing, except with the prior approval of Sonangol.

 

4.                                     Contractor shall record data regarding
the quantities of Crude Oil, Natural Gas and water produced monthly from each
Development Area, which shall be sent to Sonangol within thirty (30) days after
the end of the Month reported on.

 

5.                                     Daily or weekly statistics and reports
regarding the Production from the Contract Area shall be made available by
Contractor at convenient time for examination by authorized representatives of
Sonangol.

 

6.                                     Daily drilling records and graphic logs
of Wells shall show the quantity and type of cement and the quantity of any
other materials used in the Well for the purposes of protecting Crude Oil,
Natural Gas or fresh water bearing strata.

 

7.                                     Any substantial change of mechanical
equipment associated with the Well after its completion shall be subject to the
approval of Sonangol.

 

29

--------------------------------------------------------------------------------


 

Article 23
(Records, reports and inspection)

 

1.                                     Contractor shall prepare and, at all
times while this Agreement is in force, maintain accurate and current records of
its activities and operations in the Contract Area and shall keep all
information of a technical, economic, accounting or any other nature, developed
for the conduct of Petroleum Operations. Such records shall be organized in such
a way as to allow for the prompt and complete ascertainment of costs and
expenditures.

 

2.                                     The records and information referred to
in the previous paragraph shall be kept at Operator’s office in Luanda.

 

3.                                     Sonangol, in exercising its activities
under the terms of this Agreement, shall have the right to free access, upon
prior notice to Contractor, to all data referred to in paragraph 1 above.
Contractor shall deliver to Sonangol, in accordance with applicable regulations
or as Sonangol may reasonably request, information and data concerning
activities and operations under this Agreement. In addition, Contractor shall
provide Sonangol with copies of any and all data related to the Contract Area,
including, but not limited to, geological and geophysical reports, logs and Well
surveys, information and interpretation of such data and other information in
Contractor’s possession.

 

4.                                     Contractor shall save and keep in the
best condition possible a representative portion of each sample of cores and
cuttings taken from Wells as well as samples of all fluids taken from
Exploration Wells, and deliver same to Sonangol or its representatives in the
manner directed by Sonangol.

 

5.                                     All samples acquired by Contractor for
its own purposes shall be considered available for inspection at any convenient
time by Sonangol or its representatives.

 

6.                                     Contractor shall keep the aforementioned
samples for a period of thirty-six (36) Months or, if before the end of such
period, Contractor withdraws from the Contract Area, then until the date of
withdrawal. Up to three (3) Months before the end of the aforementioned period,
Contractor shall request instructions from Sonangol as to the destination for
such samples. If Contractor does not receive instructions from Sonangol by the
end of such three (3) Month period then Contractor is relieved of its
responsibility to keep such samples.

 

30

--------------------------------------------------------------------------------


 

7.                                     If it is necessary to export any rock
samples outside Angola, Contractor shall deliver samples equivalent in size and
quality to Sonangol before such exportation. Sonangol, if it so decides, may
relieve Contractor of said obligation.

 

8.                                     Originals of records and data can be
exported only with the permission of Sonangol. The original magnetic tapes and
any other data which must be processed or analyzed outside Angola may be
exported only if a comparable record and data is maintained in Angola. Such
exports shall be repatriated to Angola on the understanding that they belong to
Sonangol. Copies of the referred records and data may be exported at any time
and under the terms of the Law.

 

9.                                     Subject to any other provisions of this
Agreement, Contractor shall permit Sonangol’s duly authorized representatives
and employees to have full and free access to the Contract Area at all
convenient times with the right to observe the Petroleum Operations being
conducted and to inspect all assets, records and data kept by Contractor.
Sonangol’s representatives and employees, in exercising the aforementioned
rights, shall not interfere with Contractor’s Petroleum Operations. Contractor
shall grant to said Sonangol’s representatives and employees the same facilities
in the camp as those afforded to its own employees of similar professional rank.

 

10.                               Without prejudice to Article 33.2, Sonangol is
responsible for any claims of their representatives or employees resulting from
the exercise of the rights granted under this Article. Sonangol is also
responsible and shall indemnify Contractor against all damages and claims
resulting from the gross negligence or willful misconduct of any of Sonangol’s
representatives or employees while performing their activities in the Contract
Area, in Contractor’s offices or in other Contractor’s facilities directly
related to the Petroleum Operations.

 

Article 24
(Contractor’s obligation to purchase Sonangol’s Petroleum)

 

1.                                     Sonangol shall have the right to require
Contractor to purchase any part of Sonangol’s share of production under normal
commercial terms and conditions in the international petroleum industry and at
the Market Price in force at the time the Crude Oil is lifted as established in
the Petroleum Activities Tax Law.

 

31

--------------------------------------------------------------------------------


 

2.                                     The right referred to in the preceding
paragraph shall be exercised in accordance with the following rules:

 

(a)              no later than six (6) Months prior to the start of a Quarter,
Sonangol shall give written notice to Contractor that it requires Contractor to
purchase a specified quantity of Crude Oil to be lifted progressively over a
period of two (2) consecutive Quarters;

 

(b)             Contractor’s obligation to purchase Crude Oil from Sonangol will
continue mutatis mutandis from Quarter to Quarter after the initial two
(2) consecutive Quarters until and unless Sonangol gives Contractor written
notice of termination which, subject to the above mentioned minimum period,
shall take effect six (6) Months after the end of the Quarter in which such
written notice was given.

 

Article 25
(Other rights and obligations related to Crude Oil disposal)

 

1.                                     Sonangol shall have the right upon six
(6) Months’ prior written notice to buy from Contractor Crude Oil from the
Contract Area equivalent in value to the Petroleum Income Tax due by Contractor
to the Ministry of Finance. The referred purchase of Crude Oil by Sonangol shall
be at the Market Price applicable to such Crude Oil. Sonangol shall provide
Contractor with not less than three (3) Months advance written notice of its
intention to cease to exercise its right under this paragraph.

 

2.                                     Payment by Sonangol to Contractor for
each purchase of Crude Oil pursuant to the provisions of paragraph 1 above shall
be made not later than two (2) working days before the due date of payment by
Contractor of the relevant amount of Petroleum Income Tax due and payable by
Contractor to the Ministry of Finance. Any unpaid amount, plus interest as
specified in Annex C to this Agreement, shall be paid in kind to Contractor by
Sonangol out of its next Crude Oil entitlement, valued at the Market Price
applicable to such Crude Oil.

 

Article 26
(Unitization and joint Development)

 

1.                                     The rules on unitization and joint
development are contained in Article 64 of the Petroleum Activities Law.

 

32

--------------------------------------------------------------------------------


 

2.                                     Any joint Development and Production
carried out under this Article shall not prejudice the provisions of Article 28
and Article 30.2(e) and Article 30.11(b).

 

3.                                     In the event that a unitization process
affects the whole or part of an obligation which Contractor must fulfill within
a certain time period under the Agreement, such time period shall be extended by
the time elapsed between Sonangol’s written notice under paragraphs 1 and 2
above and the date of mutual agreement on the plan of the related joint
Development. This extension shall not be more than twelve (12) Months, or such
longer period as agreed by Sonangol.

 

Article 27
(Transfer and abandonment of assets)

 

1.                                     Within sixty (60) days of termination of
the Agreement or the date of abandonment of any part of the Contract Area,
Contractor must hand over to Sonangol, in a good state of repair and operation,
and in accordance with a plan approved by Sonangol, all of the infrastructures,
equipment and all Wells which, within the area to which the expiry, cancellation
or relinquishment refers, are in production or are capable of producing, or are
being used, or may be used, in injection, together with all casing, piping,
surface or sub-surface equipment and facilities acquired by Contractor for the
conduct of Petroleum Operations, except those as are being used for Petroleum
Operations elsewhere in the Contract Area.

 

2.                                     If Sonangol so requires, Contractor shall
proceed to correctly abandon the Well or Wells in accordance with Articles 75.4
and 75.5 of the Petroleum Activities Law.

 

3.                                     The requirement provided for in the
previous paragraph shall be made by Sonangol no later than one hundred and
eighty (180) days before the termination of the Agreement or the estimated date
of abandonment of any part of the Contract Area.

 

4.                                     If the request referred to in paragraph 2
above is made, Sonangol shall make the required funds available to Contractor
from the amounts paid to Sonangol pursuant to Article 3(e) of Annex C. In the
event the amounts paid by Contractor are insufficient to cover the abandonment
costs, Sonangol and Contractor shall agree on the method of covering the
additional costs.

 

5.                                     After having carried out the abandonment
of the Wells and related assets, or in the case of Sonangol requesting such
abandonment and not placing at the disposal of Contractor the funds referred to
in paragraph 4, or after Contractor carries out the

 

33

--------------------------------------------------------------------------------


 

handing over of the equipment and Wells to Sonangol under the terms of paragraph
1, Contractor will have no further liability in relation to the same, except in
cases of gross negligence or willful misconduct and, without prejudice to the
provisions of the Agreement still in force after the termination of the
Agreement, Sonangol shall indemnify and defend Contractor in case of any claims
related to such Wells and assets.

 

Article 28
(Natural Gas)

 

1.                                     Contractor shall have the right to use in
the Petroleum Operations, Associated Natural Gas produced from the Development
Areas.

 

2.                                     Associated Natural Gas surplus to the
requirements defined in the preceding paragraph shall be made available free to
Sonangol in Angola, wherever Sonangol so determines. If Sonangol so elects and
if possible, Sonangol shall give notice in writing to Contractor prior to the
final approval of the General Development and Production Plan in connection with
such Associated Natural Gas. Pipeline costs and the costs of transportation of
such Associated Natural Gas shall be considered costs of Petroleum Operations
for the purposes of the Petroleum Activities Tax Law.

 

3.                                     If Non-Associated Natural Gas is
discovered within the Contract Area. Sonangol will have the exclusive right to
appraise, develop and produce such Non-Associated Natural Gas for its own
account and risk under conditions to be mutually agreed with Contractor. If
Sonangol so determines and if agreed to by Contractor within a time period
specified by Sonangol, the discovery of Non-Associated Natural Gas shall be
developed jointly by Sonangol or one of its Affiliates and Contractor.

 

Article 29
(Operations for Sonangol’s account - sole risk)

 

1.                                     Operations which may be the object of a
sole risk notice from Sonangol under this Article shall be those involving:

 

(a)              penetration and testing geological horizons deeper than those
proposed by Contractor to the Operating Committee in any Exploration Well being
drilled which has not encountered Petroleum, provided the Operator has not
commenced the approved operations to complete or abandon such Well;

 

34

--------------------------------------------------------------------------------


 

(b)             penetration and testing geological horizons deeper than those
proposed by Contractor to the Operating Committee in any Exploration Well being
drilled which has encountered Petroleum, provided that in respect to such Well
the Operating Committee has agreed that Sonangol may undertake the sole risk
operations, and the Operator has not commenced the approved operations to
complete or abandon such Well;

 

(c)              the drilling of an Exploration Well other than an Appraisal
Well, provided that not more than two (2) such Wells may be drilled in any Year;

 

(d)             the drilling of an Appraisal Well which is a direct result from
a successful Exploration Well, whether or not such Exploration Well was drilled
as part of a sole risk operation;

 

(e)              the Development of any discovery which is a direct result from
a successful Exploration Well and/or Appraisal Well sole risk operation which
Contractor has not elected to undertake under paragraph 3 of this Article;

 

(f)                the Development of a Petroleum deposit discovered by a
successful Exploration Well and/or Appraisal Well carried out by Contractor as
part of a work plan approved by the Operating Committee, if thirty-six (36)
Months have elapsed since such successful Well was completed and Contractor has
not commenced the Development of such deposit.

 

2.                                     Except as to those described under
paragraphs 1(a) and 1(b), none of the operations described in paragraph 1 of
this Article may be the object of a sole risk notice from Sonangol until after
the operation has been proposed in complete form to the Operating Committee and
has been rejected by the Operating Committee. To be “in complete form” as
mentioned above, the proposal for conducting any of the above mentioned
operations presented by Sonangol shall contain appropriate information such as
location, depth, target geological objective, timing of operation, and where
appropriate, details concerning any Development plan, as well as other relevant
data.

 

3.                                     If the conditions referred to in
paragraph 2 have been met, Sonangol may, as to any operation described in
paragraph 1, give a written sole risk notice to Contractor and the latter shall
have the following periods of time, from the date of receipt of such sole risk
notice within which to notify Sonangol whether or not it elects to undertake
such proposed operation by including it as a part of the Petroleum Operations:

 

35

--------------------------------------------------------------------------------


 

(a)              as to any operations described in paragraphs 1(a) and 1(b),
seven (7) days or until commencement of the deepening operations, whichever
occurs last;

 

(b)             as to any operations described in paragraphs 1(c) and 1(d),
three (3) Months;

 

(c)              as to any operations described in paragraphs 1(e) and 1(f), six
(6) Months.

 

4.                                     If Contractor elects to include as part
of the Petroleum Operations the operation described in the sole risk notice
within the appropriate periods described in paragraph 3 above, such operation
shall be carried out by the Operator within the framework of the Petroleum
Operations under this Agreement, as a part of the current Work Plan and Budget
which shall be considered as revised accordingly.

 

5.                                     If Contractor elects not to undertake the
operation described in the sole risk notice, subject to the provisions of
paragraph 6 below, the operation for the account of Sonangol shall be carried
out promptly and diligently by Contractor at Sonangol’s sole risk and expense,
provided that such operation may only be carried out if it does not conflict or
cause hindrance to Contractor’s obligations or any operation, or delay existing
work plans, including any Approved Work Plan and Budget. With respect to
operations referred to in paragraphs 1(c) and 1(d) such operations shall begin
as soon as a suitable rig is available in Angola. Sonangol and Contractor shall
agree on a method whereby Sonangol shall provide all necessary funds to Operator
to undertake and pay for the operations carried out at Sonangol’s sole risk and
expense.

 

6.                                     Sonangol shall elect to have the
operations carried out at Sonangol’s sole risk and expense referred to in
paragraphs 1(e) and 1(f) carried out either by itself, by Contractor for a
mutually agreed fee or by any third party entity contracted to that effect by
Sonangol, provided that such operations may be carried out only if they will not
conflict with or cause hindrance to Contractor’s obligations or any Petroleum
Operations, or delay existing work plans, including the Approved Work Plan and
Budget. Before entering into any agreement with a third party for the
aforementioned purpose, Sonangol shall notify Contractor in writing of such
proposed agreement. Contractor shall have forty-five (45) days after the receipt
of the aforementioned notification to decide if it exercises its right of first
refusal with respect to the proposed agreement and to perform the sole risk
operations under the same terms and conditions proposed by the third party.

 

36

--------------------------------------------------------------------------------


 

7.                                     If Sonangol wishes to use in the sole
risk operations assets which are used in the Petroleum Operations, it shall give
written notice to the Operating Committee stating what assets it wishes to use,
provided that the utilization of such assets may not prejudice the Approved Work
Plans and Budgets.

 

8.                                     If, in accordance with the provisions of
paragraph 4, Contractor decides to undertake any works as foreseen in paragraph
1(d), it shall pay Sonangol in cash and within thirty (30) days of the date in
which it exercises such right, an amount equal to all of the costs incurred by
Sonangol in the relevant sole risk operations conducted in accordance with
paragraphs 1(a), 1(b) and 1(c) which directly led to the works foreseen in
paragraph 1(d).

 

9.                                     In addition to the amount referred to in
the preceding paragraph, Sonangol will also be entitled to receive from
Contractor an additional payment equal to two hundred percent (200%) of the
costs referred to in paragraph 8. Such additional payment shall be made in cash
and within ninety (90) days of the date on which Contractor exercises its right
referred to in the preceding paragraph.

 

10.                               If, in accordance with the provisions of
paragraph 4, Contractor decides to undertake any works foreseen in paragraph
1(e), it shall pay Sonangol in cash, within thirty (30) days of the date in
which it exercises such right, an amount equivalent to the value of total costs
incurred by Sonangol in the sole risk operations which directly led to the works
foreseen in paragraph 1(e), less any payment made in accordance with paragraph 8
above.

 

11.                               If the operations described in paragraphs
1(e) and 1(f) are conducted at Sonangol’s sole risk and expense, Sonangol shall
receive one hundred percent (100%) of the Petroleum produced from the deposit
developed under such terms.

 

12.                               The Petroleum received by Sonangol under
paragraph 11 shall be valued at the Market Price calculated under the Petroleum
Activities Tax Law.

 

37

--------------------------------------------------------------------------------


 

Article 30
(Operating Committee)

 

1.                                     The Operating Committee is the body
through which the Parties coordinate and supervise the Petroleum Operations and
shall be established within thirty (30) days of the Effective Date.

 

2.                                     The Operating Committee has, among
others, the following functions:

 

(a)              to establish policies for the Petroleum Operations and to
define, for this purpose, procedures and guidelines as it may deem necessary;

 

(b)             to review and, except as provided in paragraph 12, approve all
Contractor’s proposals on Work Plans and Budgets (including the location of
Wells and facilities), the General Development and Production Plan, Production
Plans and Lifting Schedules;

 

(c)              to verify and supervise the accounting of costs, expenses and
expenditures and the conformity of the operating and accounting records with the
rules established in this Agreement, in Annex C hereof, in the Petroleum
Activities Tax Law, and in other applicable legislation;

 

(d)             to establish technical and other committees whenever it deems
necessary;

 

(e)              in general, to review and, except as otherwise provided in this
Agreement, to decide upon all matters which are relevant to the execution of
this Agreement, it being understood, however, that in all events the right to
declare a Commercial Discovery is reserved exclusively to Contractor.

 

3.                                     The Operating Committee shall obey the
clauses of this Agreement and it cannot decide on matters that by Law or this
Agreement are the exclusive responsibility of the National Concessionaire or
Contractor.

 

4.                                     The Operating Committee shall be composed
of four (4) members, two (2) of whom shall be appointed by Sonangol. The other
two (2) members shall be appointed by Contractor. The Operating Committee
meetings cannot take place unless at least three (3) of its members are present.

 

5.                                     The Operating Committee shall be headed
by a Chairman who shall be appointed by Sonangol from among its representatives
and who shall be responsible for the following functions:

 

38

--------------------------------------------------------------------------------

 

(a)               to coordinate and orient all the Operating Committee’s
activities;

 

(b)              to chair the meetings and to notify the Parties of the timing
and location of such meetings, it being understood that the Operating Committee
shall meet whenever requested by any Party;

 

(c)               to establish the agenda of the meetings, which shall include
all matters which the Parties have asked to be discussed;

 

(d)              to convey to each Party all decisions of the Operating
Committee, within five (5) working days after the meetings;

 

(e)               to request from Operator any information and to make
recommendations that have been requested by any member of the Operating
Committee, as well as to request from Contractor any advice and studies whose
execution has been approved by the Operating Committee;

 

(f)                 to request from technical and other committees any
information, recommendations and studies that he has been asked to obtain by any
member of the Operating Committee;

 

(g)              to convey to the Parties all information and data provided to
him by the Operator for this effect.

 

6.                                       In the case of an impediment to the
Chairman of the Operating Committee, the work of any meeting will be chaired by
one of the other members appointed by him for the effect.

 

7.                                       At the request of any of the Parties,
the Operating Committee shall prepare and approve, according to paragraph 11(c)
of this Article, its internal regulations, which shall comply with the
rules established in this Agreement.

 

8.                                       At the Operating Committee meetings
decisions shall only be made on matters included on the respective agenda,
unless, with all members of the Operating Committee present, they agree to make
decisions on any matter not so included on the agenda.

 

9.                                       Each member of the Operating Committee
shall have one (1) vote and the Chairman shall in addition have a tie breaking
vote.

 

39

--------------------------------------------------------------------------------


 

10.                                 Except as provided for in paragraph 11, the
decisions of the Operating Committee are taken by simple majority of the votes
present or represented, it being understood that any member may be represented
by written and duly signed proxy held by another member.

 

11.                                 Unanimous approval of the Operating
Committee shall be required for:

 

(a)               approval of, and any revision to proposed Exploration Work
Plans and Budgets prepared after the first Commercial Discovery;

 

(b)              approval of, and any revision to the proposed General
Development and Production Plan, the Production Plan, Lifting Schedule and
Development and Production Work Plans and Budgets;

 

(c)               establishment of rules of procedure for the Operating
Committee;

 

(d)              establishment of a management policy for the carrying out of
responsibilities outlined in paragraph 2 of this Article, namely the procedures
and guidelines as per paragraph 2(a) above.

 

12.                                 Prior to the time of declaration of the
first Commercial Discovery, the Operating Committee shall review and give such
advice as it deems appropriate with respect to the matters referred to in
paragraph 2(e) of this Article and with respect to Contractor’s proposals on
Exploration Work Plans and Budgets (including the location of Wells and
facilities). Following such review, Contractor shall make such revision of the
Exploration Work Plans and Budgets as Contractor deems appropriate and shall
transmit same Work Plans and Budgets to Sonangol, so that they may be submitted
to approval of the Ministry of Petroleum under the Petroleum Activities law.

 

13.                                 The General Development and Production Plan,
the Development and Production Work Plans and Budget, together with the
Production Plans approved by the Operating Committee, shall be sent by the same
to Sonangol, for submission to the Ministry of Petroleum for approval under the
Petroleum Activities Law.

 

14.                                 Minutes shall be made of every meeting of
the Operating Committee and they shall be written in the appropriate record book
and signed by all members.

 

15.                                 The draft of the minutes shall be prepared,
if possible, within two (2) working days of the meeting being held and copies of
it shall be sent to the Parties within the following five (5) working days, and
their approval shall be deemed granted if no

 

40

--------------------------------------------------------------------------------


 

objection is raised within ten (10) working days of the date of receipt of the
draft minutes.

 

Article 31

(Ownership of assets)

 

1.                                       Physical assets purchased by Contractor
for the implementation of the Work Plans and Budgets become the property of
Sonangol when purchased in Angola or, if purchased abroad, when landed in
Angola. Such physical assets should be used in Petroleum Operations, provided,
however, Contractor is not obligated to make any payments for the use of such
physical assets during the term of this Agreement. This provision shall not
apply to equipment leased from and belonging to third parties or any entity
comprising Contractor.

 

2.                                       During the term of this Agreement,
Contractor shall be entitled to full use in the Contract Area, as well as in any
other area approved by Sonangol, of all fixed and movable assets acquired for
use in the Petroleum Operations without charge to Contractor. Any of Sonangol’s
assets which Contractor agrees have become surplus to Contractor’s then current
and/or future needs in the Contract Area may be removed and used by Sonangol
outside the Contract Area, without any effect on the tax treatment available to
Contractor. Any of Sonangol’s assets other than those considered by Contractor
to be superfluous shall not be disposed of by Sonangol except with agreement of
Contractor so long as this Agreement is in force.

 

Article 32

(Property and confidentiality of data)

 

1.                                       All information of a technical nature
developed through the conduct of the Petroleum Operations shall be the property
of Sonangol. Notwithstanding the above, and without prejudice to the provisions
of the following paragraphs, Contractor shall have the right to use and copy,
free of charge, such information for internal purposes.

 

2.                                       Unless otherwise agreed by Sonangol and
Contractor, while this Agreement remains in force, all technical, economic,
accounting or any other information, including, without limitation, reports,
maps, logs, records and other data developed through the conduct of Petroleum
Operations, shall be held strictly confidential and shall not be disclosed by
any Party without the prior written consent of the other Party hereto;

 

41

--------------------------------------------------------------------------------


 

provided, however, that either Party may, without such approval, disclose the
aforementioned data:

 

(a)               to any Affiliate or potential assignee of such Party upon such
Affiliate or potential assignee giving a similar undertaking of confidentiality;

 

(b)              in connection with the arranging of financing or of a corporate
re-organization upon obtaining a similar undertaking of confidentiality;

 

(c)               to the extent required by any applicable taw, regulation or
rule (including, without limitation, any regulation or rule of any regulatory
agency, securities commission or securities exchange on which the securities of
such Party or of any such Party’s Affiliates are listed);

 

(d)              to employees, consultants, contractors or other third parties
as necessary in connection with Petroleum Operations upon obtaining a similar
undertaking of confidentiality.

 

3.                                       The obligation of confidentiality of
the information referred to in paragraph 2 above shall continue for ten
(10) Years after the termination of the Agreement or such other period as agreed
to in writing between the Parties.

 

4.                                       In the event that any entity
constituting Contractor ceases to hold an interest under this Agreement, such
entity will continue to be bound by the provisions of this Article.

 

5.                                       To obtain offers for new Petroleum
Exploration and Production agreements, Sonangol may, upon obtaining the prior
written agreement of Contractor, disclose to third parties geophysical and
geological data and information, and other technical data (the age of which is
not less than one (1) Year) or Contractor’s reports and interpretations (the age
of which is not less than five (5) Years) with respect to that part or parts of
the Contract Area adjacent to the area of such new offers.

 

6.                                       The confidentiality obligation
contained in this Article shall not apply to any information that has entered
the public domain by any means that is both lawful and does not involve a breach
of this Article.

 

42

--------------------------------------------------------------------------------


 

Article 33

(Responsibility for losses and damages)

 

1.                                       Contractor, in its capacity as the
entity responsible for the execution of the Petroleum Operations within the
Contract Area, shall be liable to third parties to the extent provided under the
Law for any losses and damage it may cause to them in conducting the Petroleum
Operations and shall indemnify and defend Sonangol with respect thereto,
provided that Sonangol has given timely notice of the claims and opportunity to
defend.

 

2.                                       Contractor is also liable, under the
terms of the Law, for losses and damage which, in conducting the Petroleum
Operations, it may cause to the State and, in case of Contractor’s gross
negligence or willful misconduct or Serious Fault, to Sonangol.

 

3.                                       The provisions of the preceding
paragraphs 1 and 2 do not apply to losses and damage caused during Petroleum
Operations for account and risk of Sonangol, for which Sonangol shall indemnify
and defend Contractor, and in relation to which Contractor shall only be liable
for such losses and damage caused by its gross negligence or willful misconduct
or Serious Fault.

 

4.                                       Subject to Article 20 if Contractor
comprises more than one (1) entity, the liability of such entities hereunder is
joint and several.

 

Article 34

(Petroleum Operations risk management)

 

1.                                       Contractor shall comply with what is
established in Decree Nr. 39/01, of June 22, in the respective regulations
contained therein and the relevant Angolan legislation, in respect of management
of the risks of Petroleum Operations.

 

2.                                       Management of the risks to which
persons, assets and income from Petroleum Operations are exposed shall include
all the activities referred to in Decree Nr. 39/01, of June 22, and other
activities which Sonangol and Contractor may agree to include to ensure an
adequate financial protection.

 

3.                                       In relation to the risks relating to
Petroleum Operations, Contractor shall take out and maintain insurance contracts
in accordance with the specifications and conditions which may be approved by
Sonangol.

 

43

--------------------------------------------------------------------------------


 

4.                                       Contractor shall carry out, in
cooperation with Sonangol, all the risk management activities provided for in
the mentioned Decree Nr. 39/01, of June 22, in accordance with the instructions,
rules and procedures approved by Sonangol.

 

Article 35

(Recruitment, integration and training of Angolan personnel)

 

1.                                       Contractor shall comply with what is
established in Law-Decree Nr. 17/09, of June 26 and the regulations, as well as
applicable legislation regarding the recruitment, integration and training of
Angolan personnel.

 

2.                                       In planned, systematic and various ways
and in accordance with the provisions of this Article, Contractor shall train
all its Angolan personnel directly or indirectly involved in the Petroleum
Operations for the purpose of improving their knowledge and professional
qualification in order that the Angolan personnel gradually reach the level of
knowledge and professional qualification held by Contractor’s foreign workers.

 

3.                                       Such training shall also include the
transfer of the knowledge of petroleum technology and the necessary management
experience so as to enable the Angolan personnel to use the most advanced and
appropriate technology in use in the Petroleum Operations, including proprietary
and patented technology, “know how” and other confidential technology, to the
extent permitted by applicable laws and agreements, subject to appropriate
confidentiality agreements.

 

4.                                       Besides other duties provided for in
the Law, the recruitment, integration and training of Contractor’s Angolan
personnel shall be included in three (3) Year plans. In this respect, Contractor
undertakes, notably, to:

 

(a)               prepare a draft of the initial plan and submit it to Sonangol
within four (4) Months of the Effective Date;

 

(b)              prepare a proposal for implementation of the plan and submit it
to Sonangol within one (1) Month of the approval of such plan by the Ministry of
Petroleum;

 

(c)               implement the approved plan in accordance with the directives
of the Ministry of Petroleum and Sonangol, Contractor being able, in this regard
and with the approval of Sonangol, to contract outside specialists not

 

44

--------------------------------------------------------------------------------


 

associated with Contractor to proceed with the implementation of specific
aspects of the subject plan.

 

5.                                       Contractor agrees to require in its
contracts with subcontractors who work for Contractor for a period of more than
one (1) Year, compliance with requirements for the training of work crews, to
which requirements such subcontractors are subject by operation of current law.
Contractor further agrees to monitor compliance with the aforementioned
obligations.

 

6.                                       Contractor shall be responsible for the
training costs of Angolan personnel it employs, such costs being deductible in
calculating the taxable income of Contractor. Costs incurred by Contractor for
training programs for Sonangol personnel will be borne in a manner to be agreed
upon by Sonangol and Contractor.

 

Article 36

(Double taxation and change of circumstances)

 

1.                                       In order to avoid the international
double taxation of Contractor’s income, Sonangol shall favourably consider any
amendments or revisions to this Agreement that Contractor may propose as long as
those amendments or revisions do not impact on Sonangol or Angola’s economic
benefits and other benefits resulting from the Agreement.

 

2.                                       Without prejudice to the other rights
and obligations of the Parties under this Agreement, if any change in the
provisions of any Law, decree or regulation in force in the Republic of Angola
occurs subsequent to the signing of this Agreement which adversely affects the
obligations, rights and benefits hereunder, then the Parties shall agree on such
amendments to this Agreement as are necessary to restore the rights, obligations
and forecasted benefits that would have accrued to the Parties if such change in
Law, decree or regulation had not occurred.

 

Article 37

(Assignment)

 

1.                                       In accordance with the Law, each of the
entities constituting Contractor may assign part or all of its rights,
privileges, duties and obligations under this Agreement to an Affiliate or, upon
obtaining prior authorization from the Ministry of Petroleum, to a
non-Affiliate.

 

45

--------------------------------------------------------------------------------


 

2.                                       Any third party assignees shall become
holders of the rights and obligations deriving from this Agreement and the Law.

 

3.                                       In the case of assignment to an
Affiliate of the assignor, the latter and the assignee shall remain jointly and
severally liable for strict compliance with the obligations of Contractor set
forth in this Agreement and relevant legislation.

 

4.                                       The legal documents required to effect
any assignment in accordance with the provisions of this Article must indicate
the participating interest which the third party assignee will have in the
Agreement and shall be submitted for the prior approval of Sonangol.

 

5.                                       In any of the cases foreseen in this
Article, the obligations of the assignor which should have been fulfilled under
the terms of this Agreement and the applicable legislation at the date the
request for the assignment is made, must have been fully complied with.

 

6.                                       Sonangol has the right of first refusal
to acquire the participating interest that any member of Contractor intends to
assign to a non-Affiliate, which right should be exercised pursuant to the
following procedures:

 

(a)               the assigning company shall notify Sonangol of the price and
other essential terms and conditions of the proposed assignment and the identity
of the prospective assignee;

 

(b)              within thirty (30) days after receipt of the notification
referred to in the preceding subparagraph, Sonangol shall notify the assigning
company whether Sonangol elects to exercise the right of first refusal;

 

(c)               if Sonangol does not exercise the right of first refusal by
failing to give the notification referred to in the preceding subparagraph, then
Sonangol shall be deemed to have waived the right of first refusal in respect of
such assignment;

 

(d)              if Sonangol exercises the right of first refusal by giving the
notification referred to in paragraph 6(b) of this Article, then Sonangol and
the assigning company shall execute the assignment under the terms and
conditions contained in the notification referred to in paragraph 6(a) of this
Article.

 

46

--------------------------------------------------------------------------------


 

7.                                       In the event of Sonangol not exercising
the right of first refusal referred to in the preceding paragraph, such right
shall pass to the associates of Sonangol which enjoy the status of national
company as provided for in Article 31.3 of the Petroleum Activities Law, and
shall be exercised, duly adapted, under the terms of the procedures set forth in
the sub-paragraphs of the preceding paragraph.

 

8.                                       Except as otherwise expressly provided
in this Agreement, upon completion of an assignment made by one of the entities
constituting Contractor to a non-Affiliate, such assignor shall have no further
rights or obligations with respect to the part of the participating interest so
assigned.

 

Article 38

(Termination of the Agreement)

 

1.                                       Subject to the provisions of the
general law and of any contractual clause, Sonangol may terminate this Agreement
if Contractor:

 

(a)               interrupts Production for a period of more than ninety (90)
days with no cause or justification acceptable under normal international
petroleum industry practice;

 

(b)              continuously refuses with no justification to comply with the
Law;

 

(c)               intentionally submits false information to the Government or
to Sonangol;

 

(d)              discloses confidential information related to the Petroleum
Operations without having previously obtained the necessary authorization
thereto if such disclosure causes prejudice to Sonangol or the State;

 

(e)               assigns any part of its interests hereunder in breach of the
rules provided for in Article 37;

 

(f)                 is declared bankrupt by a court of competent jurisdiction;

 

(g)              does not comply with any final decision resulting from an
arbitration process conducted under the terms of the Agreement, after all
adequate appeals are exhausted;

 

(h)              does not fulfill a substantial part of its duties and
obligations resulting from the Law, the Concession Decree-Law and from this
Agreement;

 

47

--------------------------------------------------------------------------------


 

(i)                  intentionally extracts or produces any mineral which is not
covered by the object of this Agreement, unless such extraction or production is
expressly authorized or unavoidable as a result of operations carried out in
accordance with accepted international petroleum industry practice.

 

2.                                       Sonangol may also terminate the
Agreement if the majority of the share capital of any entity constituting
Contractor is transferred to a non-Affiliate third party without having obtained
prior authorization from Sonangol.

 

3.                                       If Sonangol considers that one of the
aforesaid causes exists to terminate this Agreement, it shall notify Contractor
in writing in order for it, within a period of ninety (90) days, to remedy such
cause. The said notification shall be delivered by the official method foreseen
in the Law, and by recorded delivery which shall be signed by the entity to
which it is addressed. If, for any reason, this procedure is impossible, due to
a change of address which has not been notified pursuant to this Agreement,
publication of the notice in one of the most read daily newspapers in Luanda
shall be considered to be as valid as if delivered. If, after the end of the
ninety (90) day notice period such cause has not been remedied or removed, or if
agreement has not been reached on a plan to remedy or remove the cause, this
Agreement may be terminated in accordance with the provisions mentioned above.

 

4.                                       The termination of the Agreement
envisaged in this Article shall occur without prejudice to any rights which may
have accrued to the Party which has invoked it in relation to the other Party,
in accordance with this Agreement, the Concession Decree-Law or the Law.

 

5.                                       If any of the entities constituting
Contractor, but not all of them, gives Sonangol due cause to terminate this
Agreement pursuant to the provisions of paragraph 1 or 2 above, then such
termination shall take place only with respect to such entity or entities and
the rights and obligations that such entity or entities hold under this
Agreement, except as provided in the preceding paragraph, shall revert freely to
Sonangol if the other members of the Contractor do not acquire the participating
interest of the entity to whom Sonangol has terminate this Agreement pursuant
this Article.

 

48

--------------------------------------------------------------------------------

 

Article 39

(Confidentiality of the Agreement)

 

1.                                      Sonangol and Contractor agree to
maintain the confidentiality of this Agreement; provided, however, either Party
may, without the approval of the other Party, disclose this Agreement:

 

(a)              to any Affiliate or potential assignee of such Party upon such
Affiliate or potential assignee giving a similar undertaking of confidentiality;

 

(b)              in connection with the arranging of financing or of a corporate
reorganization upon obtaining a similar undertaking of confidentiality;

 

(c)               to the extent required by any applicable Law, Decree or
regulation (including, without limitation, any requirement or rule of any
regulatory agency, securities commission or securities exchange on which the
securities of such Party may be listed);

 

(d)              to employees, contractors, consultants and other third parties
as necessary in connection with the execution of Petroleum Operations upon
obtaining a similar undertaking of confidentiality.

 

Article 40

(Dispute Resolution)

 

1.                                      Any disputes, differences or claims
arising out of this Agreement or relating thereto, or relating to the
interpretation, breach, termination or invalidation of the same, shall be
resolved by agreement of the Parties on the basis of principles of good faith
and equity or fair balance of Parties’ interests.

 

2.                                      If the disputes, differences or claims
referred to in the preceding paragraph cannot be resolved amicably, they shall
be finally and exclusively settled by arbitration, in accordance with the
UNCITRAL Rules of Arbitration of 1976 as existing on the Effective Date. The
number of arbitrators shall be three (3). One (1) arbitrator shall be appointed
by Sonangol, one (1) by Contractor (acting jointly) and the third arbitrator,
who shall be Chairman of the Arbitration Tribunal, shall be jointly appointed by
Sonangol and Contractor... If an arbitrator is not appointed within thirty (30)
days of the notice from Sonangol or the Contractor is sent to the other Party
requesting that the appointment be made, then such arbitrator shall be appointed
by the President of the International Chamber of Commerce of Paris.

 

49

--------------------------------------------------------------------------------


 

3.                                      The arbitration tribunal shall decide
according to Angolan substantive law.

 

4.                                      The arbitration tribunal shall be seated
in Luanda and shall apply Angolan law and the language of the arbitration shall
be Portuguese. The tribunal will make all best efforts to render a final award
within a year of its appointment, although a failure to do so will not
invalidate any award rendered thereafter.

 

5.                                      The Parties agree that this arbitration
clause is an explicit waiver of any immunity from or against the validity and
enforcement of any award or of any judgment thereon, and any such award shall be
final and binding and enforceable against any Party in any court having
jurisdiction in accordance with its laws.

 

Article 41

(Force Majeure)

 

1.                                      Non-performance or delay in performance
by Sonangol or Contractor, or both of them, of any of the contractual
obligations, except an obligation to pay money, shall be excused if, and to the
extent that, such non-performance or delay is caused by Force Majeure.

 

2.                                      If the Force Majeure restrains only
temporarily the performance of a contractual obligation or the exercise of a
right subject to a time limit, the time given in this Agreement for the
performance of such obligation or the exercise of such right and for the
performance or exercise of any right or obligation dependent thereon, and, if
relevant, the term of the Agreement, shall be suspended until the restoration of
the status quo prior to the occurrence of the event(s) constituting Force
Majeure, it being understood, however, that such suspension shall apply only
with respect to the parts of the Contract Area which have been affected.

 

3.                                      “Force Majeure,” for the purposes of
this Article, shall be any occurrence which is unforeseeable, unavoidable and
beyond the reasonable control of the Party claiming to be affected by such
event, such as, and without limitation, state of war, either declared or not,
rebellions or mutinies, natural catastrophes, fires, earthquakes, communications
cuts and unavoidable accidents.

 

4.                                      The Party which understands that it may
claim a situation of Force Majeure shall immediately serve notice to the other
Party, and shall use all reasonable efforts to correct the situation of Force
Majeure as soon as possible.

 

50

--------------------------------------------------------------------------------


 

Article 42

(Applicable Law)

 

This Agreement shall be governed by and construed in accordance with Angolan
substantive law.

 

Article 43

(Language)

 

This Agreement has been prepared and signed in the Portuguese language which
shall be the only official version for the purpose of establishing the rights
and obligations of the Parties.

 

Article 44

(Offices and service of notice)

 

1.                                      Sonangol and Operator shall maintain
offices in Luanda, Republic of Angola, where communications and notices foreseen
in this Agreement must be validly served.

 

2.                                      Sonangol’s office for the purpose of
serving notice is:

 

Rua Raínha Ginga, Nr. 29-32, 20th floor
Luanda

República de Angola
Fax: 244-222-391915

 

3.                                      Operator’s office for the purpose of
serving notice is:

 

CFRA Advogados
Associados Rua 1° Congresso do MPLA
Edificio CIF Lunada One - 15th floor
Luanda
República de Angola



Fax: 244-222-399187

 

4.                                      Sonangol and Contractor shall
communicate to each other in writing and with reasonable notice any change of
their offices referred to in the preceding paragraphs, if such occurs.

 

51

--------------------------------------------------------------------------------


 

Article 45

(Captions and headings)

 

Captions and headings are included in this Agreement for the sole purpose of
systematization and shall have no interpretative value.

 

 

Article 46

(Effectiveness)

 

This Agreement shall come into effect on the Effective Date.

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have signed this Agreement in the
Portuguese language in Luanda, this 24th day of February 2010.

 

Sociedade Nacional de Combustíveis de Angola - Empresa Pública (Sonangol, E.P.)

 

Represented by:

/s/ Manuel D. Vicente

 

 

Manuel D. Vicente

 

 

CIE Angola Block 9 Ltd.

 

 

Represented by:

/s/ Samuel H. Gillespie

 

 

Samuel H. Gillespie

 

 

Sonangol Pesquisa e Produção, S.A.

 

 

Represented by:

/s/ Gaspar Martins

 

 

Gaspar Martins

 

 

Represented by:

/s/ Domingos Lima Viegas

 

Domingos Lima Viegas

 

 

Nazaki Oil and Gáz, S.A.

 

 

Represented by:

/s/ Zandre Campos

 

 

Zandre Campos

 

 

Alper Oil, Lda

 

 

Represented by:

/s/ Alberto da Fonseca Abrantes

 

Alberto da Fonseca Abrantes

 

 

Represented by:

/s/ Antonio Do Nasimento Pegado

 

Antonio Do Nasimento Pegado

 

 

 

53

--------------------------------------------------------------------------------


 

Annex A - Description of the Contract Area

 

The present Annex is an integral part of the Agreement.

 

The area represented in Annex B is delimited by the lines defined through points
1 to 4 and is included in the following perimeter:

 

Starting at the point of interception of the Parallel 10° 45’ 00” S and the
Meridian 13° 20’ 00” E, having the point 1 with the coordinates of Latitude 10°
45’ 00” S and Longitude 13° 20’ 00” E.  From this point moving in to the East,
following the Parallel 10° 45’ 00” S until its interception with the Meridian
13° 44’ 30” E taking into account the average sea level, having point 2 with the
coordinates of Latitude 10° 45’ 00” S and Longitude 13° 44’ 30” E.  From this
point moving South, following the line of the coast until interception with the
Parallel 11° 35’ 00” S and the Meridian 13° 46’ 20” E taking into account the
average sea level, having point 3 with the coordinates of Latitude 11° 35’ 00” S
and Longitude 13° 46’ 20” E.  From this point moving West, following the
Parallel 11° 35’ 00” S until interception with the Meridian 13” 20’ 00” E,
having point 4 with the coordinates of Latitude 11° 35’ 00” S and Longitude
13° 20’ 00” E.  Finally, from this point moving North until reaching point 1.

 

The above coordinates identified are made with reference to the Datum of
Camacupa in the elipsoid of Clark, 1880.

 

54

--------------------------------------------------------------------------------


 

Annex B . Map of the Contract Area

 

[g64102ko11i001.jpg]

 

55

--------------------------------------------------------------------------------


 

Annex C - Accounting and Financial Procedures

 

The present Annex is an integral part of the Risk Services Agreement dated
February 24, 2010 signed between Sonangol, as one Party, and Cobalt, Sonangol
P&P, Nazaki and Alper as the other Party, as referred to in Article 2 of said
Agreement.

 

Article 1

(General provisions)

 

1.1                               Definitions

 

The terms used in this Annex shall have the same meaning given to them in the
Agreement.

 

1.2                               Purpose, cost duplication and accounting
records

 

(a)                                 The purpose of the Accounting and Financial
Procedures is to establish some of the rules and principles that, under the
Petroleum Activities Tax Law, should be contractually agreed upon, setting forth
equitable methods for determining the expenditures and revenues of the Petroleum
Operations in accordance with the “Petroleum Operations Information System
(SIOP)”, approved under the Joint Executive Decree n°. 7/88, of March 26, 1988
(as amended) and generally accepted accounting principles.

 

(b)                                 It is the Parties’ intention that there
shall not be any duplication of any deductible fiscal cost.

 

(c)                                  Each of the entities of which Contractor is
made up has the responsibility of keeping its own accounting records for the
purpose of satisfying all legal requirements and justifying tax returns or any
other accounting reports requested by any government authority or Sonangol in
respect of the Petroleum Operations.

 

(d)                                 In order to permit each entity of which
Contractor is comprised to keep such accounting records, Operator shall prepare
the Joint Account in such a manner as to permit the entities in question to
satisfy any legal and contractual obligations to which they are bound.

 

56

--------------------------------------------------------------------------------


 

1.3                               Units and exchange rates

 

(a)                                 The measurements required under this Annex
will be made in metric units and in Barrels.

 

(b)                                 All the accounting books, results, charts,
accounting reports and correspondence shall be written up in Portuguese language
and registered in local currency as required by Law.

 

(c)                                  If necessary for the internal use of
Contractor, the referred accounting books, charts of results, and accounting
reports and correspondence may also be written up in other languages, currencies
and units of measurement after obtaining the prior approval of Sonangol.

 

(d)                                 Exchange rate fluctuations shall not
constitute any gain or loss either for Sonangol or Contractor.

 

(e)                                  Operator shall supply Sonangol with a
description of the procedures adopted for the calculation of the exchange rate
differences, as well as the respective policies for protection from exchange
rate fluctuations.

 

(f)                                   Gains and losses, realized or unrealized,
as a result of foreign exchange fluctuations will be registered individually and
separately in the Joint Account, under their own heading.

 

(g)                                  Operator shall supply Sonangol with a
statement taken from the accounting records in respect of the foreign exchange
rate differences calculated each Quarter no later than twenty-one (21) days
after the end of the Quarter in question.

 

(h)                                 Sonangol, within thirty (30) days of receipt
of the statement referred to in the previous sub-paragraph, shall notify
Operator of its position in respect of the amounts of foreign exchange rate
differences accepted as being recoverable.

 

(i)                                     The amounts received and expenses
incurred in local currency or in United States dollars shall be converted from
local currency into United States dollars or United States dollars into local
currency at the buying and selling rates published by the Banco Nacional de
Angola on the last working day of the Month prior to the Month in which the
amounts were

 

57

--------------------------------------------------------------------------------


 

received or paid, or the buying and selling rates of any other working day as
agreed by the Parties.

 

(j)                                    The costs of depreciation and
amortization will be translated or converted at the exchange rate prevailing on
the date of purchase of the original asset.

 

1.4                               Payments

 

(a)                                 All payments between the Parties under the
Agreement shall be made in United States dollars or in other currencies as
agreed by the Parties, to a bank account designated by the Party to which
payment is due.

 

(b)                                 Any payments required under the Agreement or
derived from the same, principally premiums, rents and penalties for
non-compliance with the minimum work program, as well as any payments due to
Contractor arising from Sonangol’s Crude Oil purchase rights, shall be made
within thirty (30) days of the end of the Month during which the payment
obligation was incurred.

 

(c)                                  If one of the Parties has not in due time
paid the sums due under the Agreement to the other Party, payment of interest
shall be added to such sums due for each day such sums are overdue at an annual
rate equal to the London Inter Bank Offered Rate (LIBOR) for six (6) Months, as
quoted at 11.00 a.m. London time on the first working day of each Month that
this sum is overdue by the London office of Bank of America, plus two
(2) percentage points.

 

1.5                               Financial and operational audit and Sonangol’s
rights of inspection:

 

(a)                                 The accounting records maintained by
Contractor shall be audited on an annual basis by an international independent
auditing company selected by Sonangol.

 

The inspection shall be carried out by the auditors pursuant to generally
accepted auditing principles.

 

(b)                                 Contractor shall supply all records,
documents and explanations requested by the auditors and allow them to carry out
the checks considered necessary within the scope of their work.

 

58

--------------------------------------------------------------------------------

 

(c)                                  A copy of each audit report shall be given
to the Ministry of Finance, to Sonangol and to each entity of which Contractor
is comprised within six (6) Months of the end of the respective Year in which
the audit was carried out.

 

(d)                                 In addition to the provisions of
sub-paragraph (a) above, Sonangol will have the permanent right, either on its
own or through third parties, and upon giving reasonable notice to Contractor,
to carry out operational inspections or audits considered to be necessary in
respect of facilities, studies, accounts, records, documents, contracts, goods
or assets of any kind in such a manner as to verify compliance with the
contractual provisions and the Law. The costs of such an audit will be borne by
Sonangol.

 

(e)                                  When carrying out the audits referred to in
this Article, the auditors may inspect and check, upon reasonable notice having
been given by Sonangol to Contractor, all expenditures and revenues connected
with Petroleum Operations, such as accounting books, accounting entries,
inventories, vouchers, payment slips, invoices, contracts or subcontracts of any
kind related to the Agreement and any other documents, correspondence and
records of Contractor necessary for auditing and checking expenditures and
revenues.

 

(f)                                    In addition, the auditors have the right,
in respect of such inspections and audits, to visit and examine, provided that
they give reasonable notice, all locations, installations, houses, warehouses
and offices of Contractor in Angola and/or any other location provided that they
are used for the Petroleum Operations, including visits to the personnel working
on these operations.

 

(g)                                 The costs of the examination and inspection
of records located outside Angola without Sonangol’s authorization will be borne
by Contractor and are not fiscally recoverable.

 

(h)                                 All accounting records, sales statements,
books and accounts connected with the Petroleum Operations will be accepted as
true and accurate after a period of twenty-four (24) Months from the end of the
Fiscal Year to which they relate, unless within this same period, Sonangol or
any member of Contractor express any objection to them in writing.

 

59

--------------------------------------------------------------------------------


 

(i)                                     Sonangol may extend the twenty-four (24)
Month period by an additional twelve (12) Month period upon providing Contractor
with written notice of such extension not later than sixty (60) days prior to
the end of the initial twenty-four (24) Month period.

 

(j)                                     Notwithstanding the possibility of the
period of twenty-four (24) Months referred to in the previous subparagraph
having expired, if there is any evidence that Operator is guilty of gross
negligence or willful misconduct or serious Fault in conducting the Petroleum
Operations during the expired periods, Sonangol will have the right to carry out
additional audits in respect of such periods.

 

(k)                                  All adjustments required as a result of the
audits referred to in this Article, when agreed and approved by the Operating
Committee, shall be promptly made in the Joint Account.

 

(l)                                     If any disputes between Sonangol and
Contractor in respect of the audits carried out still remain, these cases of
dispute will be entrusted for the purposes of resolution to an international and
independent audit company agreed between the Parties.

 

(m)                               If any of the Parties disagree with the
resolution put forward by the aforementioned international and independent audit
company, the dissenting Party shall notify the other Party for the case in
dispute to be resolved under Article 40 of the Agreement.

 

(n)                                 Notwithstanding the provisions of this
Article, all documents herein referred to shall be available for inspection by
Sonangol for five (5) Years after the date of their being drawn up.

 

(o)                                 This Article will neither take the place of
nor lessen the legal obligations of Contractor arising from Angolan fiscal and
commercial legislation.

 

Article 2

(Expenditures and revenues of Contractor)

 

2.1                                 The expenditures incurred in respect of the
Petroleum Operations shall be debited to the Joint Account in accordance with
the principles set out in the Petroleum Activities Tax Law, the Agreement and
this Annex.

 

60

--------------------------------------------------------------------------------


 

2.2                                 Each member of Contractor will comply with
the accounting procedure for its share of Crude Oil exports and the respective
revenues shall not be credited to the Joint Account.

 

2.3                                 The expenditures shall be classified in
accordance with the “Petroleum Operations Information System (SIOP)” and will be
deductible under Article 10 of the Agreement.

 

2.4                                 The services of and fees for the
technical/administrative assistance provided by the Affiliates of Operator or of
Sonangol in respect of the Petroleum Operations shall meet the following
conditions for the purposes of their eligibility as expenses imputable to the
Joint Account:

 

(a)                                  The categories of technical/administrative
services provided by the Affiliates of Operator or of Sonangol for the running
and carrying out of the Petroleum Operations, are as follows:

 

(i)                                     Exploration

 

·                                          study of the soil and setting up of
drilling equipment;

 

·                                          planning of seismic acquisition;

 

·                                          seismic processing and
interpretation;

 

·                                          geophysical analyses;

 

·                                          geological and geochemical studies;

 

·                                          rock and fluid studies;

 

·                                          thermodynamic analyses;

 

·                                          interpretation of diagraphics;

 

·                                          reservoir analysis and studies;

 

·                                          health, safety and environmental
technical audits;

 

·                                          ocean current measurements;

 

·                                          environmental studies.

 

61

--------------------------------------------------------------------------------


 

(ii)                                  Development

 

·                                          studies of the subsurface for the
purpose of determining the best manner of recovering hydrocarbons, 2D and 3D
geophysics, production geology, modeling and simulation of deposits as an
integral part of economic reservoir exploitation and conservation;

 

·                                          architectural and engineering studies
for the purpose of preparing the file on the preliminary project and the file on
the basic engineering involved;

 

·                                          project management;

 

·                                          water and gas injection studies;

 

·                                          specific studies for the purpose of
enhanced recovery and cost control;

 

·                                          improvement of drilling and
completion methods and equipment;

 

·                                          safety procedures program;

 

·                                          health, safety and environmental
technical audits;

 

·                                          environmental studies.

 

(iii)                               Production

 

·                                          analysis of fluids produced;

 

·                                          optimization studies;

 

·                                          improvement and control of equipment;

 

·                                          lifting schedule studies;

 

·                                          corrosion control program and
studies;

 

·                                          health, safety and environmental
technical audits;

 

·                                          environmental studies.

 

62

--------------------------------------------------------------------------------


 

(iv)                              Administration and services

 

·                                          provision of data processing
services;

 

·                                          maintenance program and inventory
control evaluation and studies.

 

(b)                                 The above referred list is exhaustive and
may only be altered with the approval of Sonangol.

 

(c)                                  In relation to each Fiscal Year, such
services shall be set out under their own heading as an integral part of the
Work Plans and Budgets in the Petroleum Operations Procedures Document, when
signed between Sonangol and Contractor under Article 9 of the Agreement.

 

(d)                                 At the time of the presentation of the Work
Plans and Budgets, Operator shall also submit for the approval of Sonangol the
estimate of the applicable tariffs for the budgeted Year, as well as the number
of hours and purpose of each work order.

 

(e)                                  Those services, once budgeted, will be
subject to specific work orders which shall be previously approved by Sonangol
at the request of Operator, either by means of a global “Master Order” for each
field or individually, on a case by case basis.

 

(f)                                    These work orders shall contain an
estimate of the number of hours necessary for the carrying out of the services,
a reasonable description of the services desired, the professional ranking of
the workers required to perform them and the agreed tariffs.

 

(g)                                 Whenever the actual costs which have been
incurred and invoiced are more than ten percent (10%) or ten thousand United
States dollars (U.S.$10.000.00) higher, whichever is greater, than those
budgeted, the deductibility of the difference will be submitted to Sonangol for
approval.

 

(h)                                 For each approved work order, the reference
to the technical reports shall be attached to the respective invoice and the
technical report shall be filed by Operator in Angola. The tariffs and the
Party’s or its Affiliates’ debts relating to work orders shall be certified
annually by an

 

63

--------------------------------------------------------------------------------


 

independent auditor, to confirm whether or not they include any element of
profit or loss.

 

(i)                                     The approval for individual services
whose budgeted worth is equal to or more than thirty thousand United States
dollars (U.S.$30,000.00) is only definitive in respect of each of these services
if Sonangol does not put forward any objections within a period of forty (40)
days from the date of receipt of the request made by Operator.

 

(j)                                     The approval for individual services
whose budgeted worth is less than thirty thousand United States dollars (U.S.
$30,000.00) is implicit, with, however, the Operator proceeding according to the
description provided in sub-paragraph (h) above.

 

(k)                                  With respect to unforeseen services which,
for such reason, are not set out in the Approved Work Plans and Budgets, such
services can only be ordered by Operator after approval has been granted by
Sonangol, irrespective of their estimated cost.

 

(l)                                     In respect of all the technical and
administrative services provided by the Affiliates of Operator not covered by
this Article 2.4, an annual global price (“forfait”) of one percent (1%) is
hereby agreed and levied on direct Exploration expenditures incurred during the
Exploration Period.

 

(m)                               The services which are remunerated by the
annual global price fixed in sub-paragraph (l) above shall include, but are not
limited to, purchases and traffic; human resources management; market
consultancy, negotiations; revisions and supervision of contracts; banks;
invoicing; credits; accounts; general services; communications; methods;
internal procedures and controls; technological advances resulting from
scientific research in diverse fields; insurance and legal assistance;,
assistance to personalities; assistance to agents undergoing training and safety
of operations.

 

(n)                                 Expenditures incurred on personnel and
associated costs in respect of the personnel of the Affiliates of Operator or of
Sonangol employed on the Petroleum Operations for short and long-term periods
are not included in the “technical and administrative assistance” services set
out

 

64

--------------------------------------------------------------------------------


 

in this Article 2.4 and may be deductible as personnel expenditures under the
terms set out in the Petroleum Activities Tax Law.

 

(o)                                 Other services provided by the Affiliates of
Operator and Affiliates of Sonangol shall be charged at prices which are not
higher than the most favourable prices charged by third parties for similar
services.

 

2.5                                 Expenditures incurred on materials for
Petroleum Operations shall meet the following conditions for the purposes of
their eligibility as expenses imputable to the Joint Account

 

(a)                                  The amount of such expenditures shall not
be greater than the prices generally in force on the open market for impartial
“arm’s-length” transactions for materials and equipment of the same quality
available at the time, with due consideration of freight and other similar
costs.

 

(b)                                 The materials and equipment necessary for
the Petroleum Operations may also be acquired from Sonangol and its Affiliates
and/or any entity constituting Contractor and their Affiliates, under the
following conditions:

 

(i)                                     The new materials and equipment,
classified as category A, shall be invoiced at the vendor’s lowest price or at
the international price in force.

 

This amount shall not be greater than the prices generally in force in normal
“arm’s-length sales” transactions on the open market.

 

(ii)                                  Used materials and equipment which are in
good condition and which can be reused without the need for repair shall be
considered as category B and charged at seventy-five percent (75%) of the
current price of the material and equipment set out in sub-paragraph b(i).

 

(iii)                               Materials and equipment which cannot be
considered as category B but which:

 

(A)                              after general repair may be used for its
original purpose as good second hand materials and equipment;

 

65

--------------------------------------------------------------------------------


 

(B)                                may be used for its original purpose but for
which its repair is not recommendable,

 

shall be classified as category C and charged at fifty percent (50%) of the
current price of material and equipment set out in sub-paragraph b(i).

 

(iv)                              An amount compatible with their use will be
attributed to materials and equipment which cannot be classified as category B
or C.

 

(v)                                 When the use of materials and equipment is
temporary and their application on the Petroleum Operations does not justify the
reduction in price under the terms indicated in sub-paragraphs b(i) and b(ii),
they will be debited on the basis of their utilization.

 

(c)                                  Insofar as it is necessary for the purposes
of the prudent, efficient and economic conduct of the Petroleum Operations,
materials and equipment for use on the Petroleum Operations shall only be
purchased or supplied on the basis of a foreseeable and reasonable use and any
excessive accumulation of stock shall be avoided.

 

(d)                                 In the case of materials and equipment
supplied by Sonangol and its Affiliates and/or any entity constituting
Contractor and their Affiliates, they will not guarantee such materials and
equipment beyond the guarantee of the supplier or manufacturer of such materials
and equipment and in the case of defective materials and equipment, any
adjustments received by Sonangol and its Affiliates and/or any entity
constituting Contractor and their Affiliates from suppliers or from
manufacturers, shall be credited to the Joint Account pursuant to the provisions
of the Petroleum Activities Tax Law.

 

Article 3

(Calculation and accounting rules for abandonment costs)

 

For the purposes of deductibility under the terms of point III of item (d) of
number 2 of Article 23 of the Petroleum Activities Tax Law, the calculation and
accounting of the abandonment costs shall be made according to the terms set
forth in the following sub-paragraphs:

 

66

--------------------------------------------------------------------------------


 

(a)                                  no later than ninety (90) days before the
beginning of the Year for which Operator forecasts that the cumulative
production of the Contract Area will lead to a situation in which the
recoverable reserves at the end of the Year in question represent less than:

 

(i)                                     fifty percent (50%) of the declared
recoverable reserves under fifty (50) million Barrels;

 

or

 

(ii)                                  thirty percent (30%) of the declared
recoverable reserves above fifty (50) million Barrels but not more than one
hundred (100) million Barrels;

 

or

 

(iii)                               twenty-five percent (25%) of the declared
recoverable reserves above one hundred (100 million) Barrels,

 

Operator shall provide Sonangol with a technical study for the alternative
possibilities of abandonment and its best calculations of the estimated
abandonment costs of the Contract Area for approval purposes;

 

(b)                                 the estimate referred in the previous
sub-paragraph shall be up-to-date and inflated by reference to the estimated
date for the execution of the abandonment operations in the Contract Area;

 

(c)                                  following the approval of Sonangol and
commencing in the Year referred to in sub-paragraph (a) above, Operator shall
calculate the deductible abandonment costs quarterly using the method of the
production unit, in accordance with the following formula:

 

67

--------------------------------------------------------------------------------

 

Quarterly production
(MMBBLS)

X

Total approved abandonment costs minus the amounts paid Declared recoverable
reserves (MMBBLS) minus the cumulative Production up to beginning of the Quarter
(MMBBLS)

=

Abandonment costs quarterly recoverable pursuant to subparagraph(e) below

 

--------------------------------------------------------------------------------

(d)                                 the amount calculated under sub-paragraph
(c) above shall be imputed to the expenditures for the Contract Area in
accordance with the Petroleum Activities Tax Law;

 

(e)                                  an amount which is equivalent to the amount
calculated in accordance with sub-paragraph (c) above shall be paid by
Contractor to Sonangol not later than thirty (30) days after the end of the
Quarter in question;

 

(f)                                    no later than ninety (90) days before the
beginning of each subsequent Year, Contractor may submit to Sonangol a revised
estimate of the abandonment costs and declared recoverable reserves which, once
approved by Sonangol, shall be used in the ensuing Year for the purposes of
calculating the recoverable abandonment costs under sub-paragraphs (c) and
(e) above.

 

Article 4

(Rules on strategic materials reserves)

 

The materials classified by Operator as strategic spare parts, which constitute
a security stock for guaranteeing the satisfactory carrying out of the Petroleum
Operations, will be imputed to the Petroleum Operations in accordance with the
following conditions:

 

(a)                                  Operator shall submit to Sonangol a list of
the materials classified as strategic spare parts, for the purposes of the
approval of the respective classification;

 

(b)                                 The materials referred to in the previous
sub-paragraph shall be registered in the accounts at the time of their
acquisition under their own

 

68

--------------------------------------------------------------------------------


 

sub-heading of “Stock” as set out in Article 23.2(f) of the Petroleum Activities
Tax Law;

 

(c)                                  Their imputation for deductibility
established under the Petroleum Activities Tax Law shall be made on the basis of
their specific use for replacement or after four (4) Years starting from the
Year of acquisition, whichever occurs earlier;

 

(d)                                 In the case of the imputation referred to in
sub-paragraph (c) above where four (4) Years starting from the Year of
acquisition have elapsed, such imputation in respect of materials not used on
the Petroleum Operations shall only be made with the prior and timely approval
of Sonangol.

 

Article 5

(Registration and evaluation of assets)

 

5.1                                 Contractor shall keep detailed records of
assets in use on the Petroleum Operations, in accordance with the standard
practices of Exploration and Production activity in the international petroleum
industry and shall provide Sonangol with a full and detailed annual report on
these assets under the “Petroleum Operations Information System (SIOP).”

 

5.2                                 At reasonable intervals and at least once a
Year, a full inventory of assets in use on the Petroleum Operations shall be
made by Contractor under the Agreement.

 

Contractor shall notify Sonangol thirty (30) days in advance of its intention to
carry out the inventory in order for Sonangol to be in a position to exercise
its right to be represented at the time of the carrying out of the inventory.

 

5.3                                 The inventory procedures established by
Contractor shall be notified to Sonangol at the same time as Contractor notifies
Sonangol of its intention to carry out the inventories so that that any
recommendations which Sonangol considers necessary in connection with the
carrying out of inventories on assets belonging to it can be taken into account
in these procedures.

 

5.4                                 Special inventories may be carried out at
the request of the assignor where an assignment takes place under the Agreement,
provided that the costs of carrying out the inventory are borne by such
assignor.

 

69

--------------------------------------------------------------------------------


 

Article 6

(Reports)

 

Contractor shall prepare and submit to Sonangol the financial, statistical,
technical and personnel reports in accordance with the procedures set out in the
“Petroleum Operations Information System (SIOP)”.

 

Article 7

(Revision of accounting and financial procedures)

 

The provisions set out in this Annex may be amended by mutual agreement of
Sonangol and Contractor, provided that such amendments do not contravene the
provisions of the “Petroleum Operations Information System (SIOP)”. Amendments
shall be made in writing and shall mention the date upon which they become
effective.

 

Article 8

(Contractual conflicts)

 

In the case of any conflict between the provisions set out in this Annex and the
provisions set out in the Agreement, the provisions of the Agreement shall
prevail.

 

70

--------------------------------------------------------------------------------


 

Annex D - Corporate Guarantee

 

This Annex is an integral part of the Risk Services Agreement (the “Agreement”)
dated February 24, 2010, entered into by Sonangol, as one Party, and Cobalt,
Nazaki, Sonangol P&P and Alper, as the other Party, as provided in Article 2 of
the Agreement.

 

To
Sociedade Nacional de Combustíveis de Angola
- Empresa Pública (Sonangol, E.P.)
Rua Raínha Ginga, 29-32, 20th floor
Luanda
Angola

 

                      , (“Parent Company”) represented by
                           hereby declares that                                 
(“Local Company”) is an Affiliate of the Parent Company.

 

Parent Company is fully aware of the content of the Risk Services Agreement for
Block 9 (the “Agreement”) entered into by Sociedade Nacional de Combustíveis de
Angola — Empresa Pública (Sonangol, E.P.) (“Sonangol”) and the Local Company and
others, and of the Concession Decree-Law of the Council of Ministers which
approved the Agreement, the provisions of which it acknowledges and accepts.

 

Parent Company unconditionally guarantees to Sonangol the full and prompt
fulfillment of the obligations assumed under the Agreement by Local Company, and
its Affiliated successors or Affiliated assignees, waiving all benefits or
rights which may, under the Law, in any manner, limit, restrict or annul its
obligations under this Guarantee.

 

This Guarantee will not be reduced or in any manner affected by any delay or
failure of Sonangol to enforce its rights, nor by bankruptcy or dissolution of
Local Company.

 

This Guarantee constitutes an integral part of the Agreement entered into by
Sonangol and Local Company and others, as stated and referred to in Article 20
of the said Agreement.

 

If Local Company should fail in fulfilling any of its obligations under the
Agreement, and if Sonangol shall have communicated in writing to Local Company
such failure and the latter has not remedied or taken the necessary steps to
remedy such failures or deficiencies, within a reasonable period of time,
considering the nature of such failures or deficiencies, then Sonangol may
demand of Parent Company the fulfillment of such obligations in default.

 

71

--------------------------------------------------------------------------------


 

Sonangol’s demand must be made by letter delivered to Parent Company which shall
include a description of Local Company’s unfulfilled obligations and a statement
of the amount to be paid or the actions to be taken by Parent Company as a
consequence of such default.

 

Any disputes arising under this Guarantee shall be settled in accordance with
the arbitration provisions contained in the Agreement.

 

 

Parent Company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Agreed:

 

 

Sociedade Nacional de Combustíveis de Angola - Empresa Pública (500a0901, E.P.)

 

 

 

By:

 

 

Name:

Title:

 

72

--------------------------------------------------------------------------------


 

Annex E - Financial Guarantee

 

This Annex is an integral part of the Risk Services Agreement dated February 24,
2010, entered into by Sociedade Nacional de Combustíveis de Angola - Empresa
Pública - (Sonangol, E.P.), as one Party, and by                     , as the
other Party, as provided in Article 2 of the Agreement.

 

To
Sociedade Nacional de Combustíveis de Angola
- Empresa Pública - (Sonangol, E.P.)
Rua Raínha Ginga, 29-32, 20th floor
Luanda
Angola

 

We the undersigned                    (“Bank”), whose registered office is
located at                     , represented by                           ,
hereby issue our irrevocable standby Letter of Credit Nr.              as
follows:

 

We hereby authorize you to draw on us, for the account of
                        , with head office in                               
(“Company”) up to an aggregate amount of [          ] million U.S. Dollars (USD
                  ) in accordance with the conditions herein stipulated.

 

1.                                       Any drafts issued pursuant to this
Letter of Credit shall be accepted to the extent that Company has failed to
comply with its obligations in respect of the Initial Exploration Phase as
provided in Article 14, paragraphs 1 and/or  7, of the Risk Services Agreement
for Block 9 dated                  2009 between yourselves and Company (the
“Agreement”), which Initial Exploration Phase expires on                   ,
(unless it is extended) as provided in Article 6, paragraph 1, of the Agreement.

 

2.                                       Any withdrawals under this Letter of
Credit shall be made prior to                by signed drafts drawn on
                 branch and shall be accompanied by Sonangol E.P.’s written
statement certifying that:

 

(a)                                  Company has failed to perform its
aforementioned obligations for which Sonangol has not previously drawn under
this Letter of Credit;

 

(b)                                 the amount of the claim represents the
obligation which Contractor has failed to perform as specified in Article 14 of
the Agreement; and

 

(c)                                  Company has not paid to Sonangol the amount
claimed.

 

73

--------------------------------------------------------------------------------


 

3.                                       Any withdrawal under this Letter of
Credit must also be accompanied by copy of a letter from Sonangol, E.P. to
Company including:

 

(a)                                  a description of the unfulfilled
obligations and the amount to be paid by Company as a consequence of such
default;

 

(b)                                 a statement of Sonangol’s intention to draw
on the Letter of Credit once thirty (30) days have elapsed from the date of
receipt of the letter;

 

(c)                                  acknowledgment by Company of receipt of the
notification.

 

4.                                       This Letter of Credit shall be reduced
as provided in Articles 20.5 and 20.6 of the Agreement.

 

Each of such reductions is to be evidenced by written statement to be submitted
by Company to Bank which statement shall indicate that Sonangol, E.P. has
approved the amount of the reduction being requested.

 

5.                                       This Letter of Credit shall become
effective on                 , and expire on           , or at such earlier time
as the total of the authorized reductions equal the original amount guaranteed
hereunder or when the obligations referred to above have been fulfilled,
whichever first occurs.

 

6.                                       All documents will be submitted to
                      - branch which shall make the corresponding payments when
and if the terms and conditions stipulated in this Letter of Credit have been
totally satisfied.

 

7.                                       This Letter of Credit is subject to the
Uniform Customs and Practice for Documentary Credits, International Chamber of
Commerce Publication No. 600.

 

This Letter of Credit shall be governed and interpreted in accordance with
                 law and is subject to the exclusive jurisdiction of the courts
of             .

 

We hereby undertake to Sonangol, E.P. that all drafts under and in compliance
with the terms of this Letter of Credit will be duly honored if issued and
presented for payment on or before the expiration date, as provided in paragraph
5 of this Letter of Credit.

 

 

Bank

 

74

--------------------------------------------------------------------------------
